UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-07121) Exact name of registrant as specified in charter:	Putnam Asset Allocation Funds Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	September 30, 2014 Date of reporting period:	December 31, 2013 Item 1. Schedule of Investments: Putnam Dynamic Asset Allocation Conservative Fund The fund's portfolio 12/31/13 (Unaudited) COMMON STOCKS (39.2%) (a) Shares Value Basic materials (2.5%) Amcor, Ltd. (Australia) 19,057 $180,213 Archer Daniels-Midland Co. 56,000 2,430,400 Asahi Kasei Corp. (Japan) 45,000 352,703 Assa Abloy AB Class B (Sweden) 6,605 350,178 Axiall Corp. 285 13,520 BASF SE (Germany) 3,250 346,563 BHP Billiton PLC (United Kingdom) 7,991 247,766 BHP Billiton, Ltd. (Australia) 9,609 326,784 Cambrex Corp. (NON) 4,373 77,971 CF Industries Holdings, Inc. 2,300 535,992 Chemtura Corp. (NON) 4,594 128,264 Domtar Corp. (Canada) 1,400 132,076 Dow Chemical Co. (The) 46,900 2,082,360 EMS-Chemie Holding AG (Switzerland) 477 169,980 Fortune Brands Home & Security, Inc. 10,500 479,850 Glencore Xstrata PLC (United Kingdom) 37,136 193,052 Horsehead Holding Corp. (NON) 4,858 78,748 Innophos Holdings, Inc. 978 47,531 Innospec, Inc. 1,231 56,897 Johnson Matthey PLC (United Kingdom) 9,200 500,935 KapStone Paper and Packaging Corp. (NON) 478 26,701 Koninklijke Boskalis Westminster NV (Netherlands) 4,416 234,145 Koppers Holdings, Inc. 396 18,117 Kraton Performance Polymers, Inc. (NON) 1,326 30,564 L.B. Foster Co. Class A 1,129 53,390 Landec Corp. (NON) 2,968 35,972 Louisiana-Pacific Corp. (NON) 570 10,551 LSB Industries, Inc. (NON) 2,155 88,398 LyondellBasell Industries NV Class A 16,490 1,323,817 Minerals Technologies, Inc. 521 31,296 NN, Inc. 3,533 71,331 OM Group, Inc. (NON) 1,200 43,692 Orora, Ltd. (Australia) (NON) 19,057 19,739 Packaging Corp. of America 3,800 240,464 PPG Industries, Inc. 5,481 1,039,526 Reliance Steel & Aluminum Co. 3,100 235,104 S&W Seed Co. (NON) 3,076 21,378 Sumitomo Metal Mining Co., Ltd. (Japan) 14,000 183,570 Syngenta AG (Switzerland) 728 290,208 Trex Co., Inc. (NON) 1,370 108,956 Tronox, Ltd. Class A 1,166 26,900 UPM-Kymmene OYJ (Finland) 14,339 242,597 voestalpine AG (Austria) 7,057 341,750 W.R. Grace & Co. (NON) 244 24,124 Wendel SA (France) 1,837 267,823 Zep, Inc. 2,711 49,232 Capital goods (2.4%) ABB, Ltd. (Switzerland) 13,131 346,913 AGCO Corp. 6,500 384,735 Aisin Seiki Co., Ltd. (Japan) 8,000 325,543 Allegion PLC (Ireland) (NON) 6,600 291,654 Alliant Techsystems, Inc. 690 83,959 Altra Industrial Motion Corp. 2,646 90,546 Astronics Corp. (NON) 697 35,547 AZZ, Inc. 1,219 59,560 Ball Corp. 5,800 299,628 Chart Industries, Inc. (NON) 1,309 125,193 Chase Corp. 1,419 50,091 Cummins, Inc. 11,400 1,607,058 Douglas Dynamics, Inc. 2,322 39,056 DXP Enterprises, Inc. (NON) 496 57,139 Airbus Group NV (France) 6,008 463,084 Exelis, Inc. 13,200 251,592 Franklin Electric Co., Inc. 1,881 83,968 Generac Holdings, Inc. 1,535 86,942 Greenbrier Cos., Inc. (The) (NON) 3,228 106,008 HEICO Corp. 621 35,987 Hyster-Yale Materials Holdings, Inc. 508 47,325 IDEX Corp. 5,300 391,405 IHI Corp. (Japan) 54,000 233,494 II-VI, Inc. (NON) 3,624 63,782 IMI PLC (United Kingdom) 14,804 375,224 Ingersoll-Rand PLC 18,100 1,114,960 JGC Corp. (Japan) 8,000 314,218 Kadant, Inc. 1,492 60,456 Leggett & Platt, Inc. 10,900 337,246 Miller Industries, Inc. 1,792 33,385 Mine Safety Appliances Co. 603 30,880 MRC Global, Inc. (NON) 6,200 200,012 NACCO Industries, Inc. Class A 262 16,294 Northrop Grumman Corp. 13,400 1,535,774 Polypore International, Inc. (NON) 372 14,471 Raytheon Co. 19,531 1,771,462 Safran SA (France) 2,490 173,158 Singapore Technologies Engineering, Ltd. (Singapore) 73,000 229,761 Standard Motor Products, Inc. 2,595 95,496 Standex International Corp. 714 44,896 Stoneridge, Inc. (NON) 4,052 51,663 Tenneco, Inc. (NON) 652 36,884 THK Co., Ltd. (Japan) 8,800 219,913 TriMas Corp. (NON) 3,411 136,065 US Ecology, Inc. 671 24,954 Vinci SA (France) 4,386 289,011 WABCO Holdings, Inc. (NON) 3,900 364,299 WESCO International, Inc. (NON) 687 62,565 Zodiac Aerospace (France) 975 173,123 Communication services (1.7%) Arris Group, Inc. (NON) 806 19,638 Aruba Networks, Inc. (NON) 884 15,824 BroadSoft, Inc. (NON) 300 8,202 BT Group PLC (United Kingdom) 57,022 359,032 CalAmp Corp. (NON) 2,635 73,701 Comcast Corp. Class A 54,400 2,826,896 Deutsche Telekom AG (Germany) 17,629 301,512 EchoStar Corp. Class A (NON) 5,048 250,987 Frontier Communications Corp. 9,144 42,520 HSN, Inc. 673 41,928 IDT Corp. Class B 1,512 27,019 Inteliquent, Inc. 2,194 25,055 Iridium Communications, Inc. (NON) 3,907 24,458 Loral Space & Communications, Inc. (NON) 691 55,957 NTT DoCoMo, Inc. (Japan) 14,500 238,237 Orange (France) 16,509 205,196 RingCentral, Inc. Class A (NON) 362 6,650 Ruckus Wireless, Inc. (NON) 2,305 32,731 ShoreTel, Inc. (NON) 2,465 22,875 T-Mobile US, Inc. (NON) 15,500 521,420 Tele2 AB Class B (Sweden) 8,348 94,702 Telefonica SA (Spain) 14,745 240,706 Telenor ASA (Norway) 9,602 229,294 Telstra Corp., Ltd. (Australia) 59,575 279,330 Ubiquiti Networks, Inc. (NON) (S) 1,438 66,090 USA Mobility, Inc. 2,021 28,860 Verizon Communications, Inc. 59,232 2,910,660 Vodafone Group PLC (United Kingdom) 80,102 314,887 Conglomerates (0.8%) AMETEK, Inc. 15,150 797,951 Danaher Corp. 25,200 1,945,440 Exor SpA (Italy) 3,768 150,221 General Electric Co. 27,415 768,442 Marubeni Corp. (Japan) 11,000 79,158 Siemens AG (Germany) 4,118 562,658 Consumer cyclicals (5.3%) Adidas AG (Germany) 1,783 227,301 ADT Corp. (The) 13,750 556,463 Advance Auto Parts, Inc. 4,200 464,856 American Eagle Outfitters, Inc. 17,500 252,000 ANN, Inc. (NON) 1,961 71,694 Ascena Retail Group, Inc. (NON) 1,677 35,485 Ascent Capital Group, Inc. Class A (NON) 212 18,139 Babcock International Group PLC (United Kingdom) 12,021 269,818 Bally Technologies, Inc. (NON) 365 28,634 Bayerische Motoren Werke (BMW) AG (Germany) 2,236 262,224 Big Lots, Inc. (NON) 1,718 55,474 Blyth, Inc. 1,294 14,079 Brown Shoe Co., Inc. 1,021 28,731 Brunswick Corp. 1,786 82,263 Buckle, Inc. (The) 605 31,799 Bureau Veritas SA (France) 6,980 204,478 Carmike Cinemas, Inc. (NON) 1,878 52,284 Coach, Inc. 12,982 728,680 Compagnie Financiere Richemont SA (Switzerland) 1,947 194,834 Compass Group PLC (United Kingdom) 15,037 241,101 Continental AG (Germany) 2,507 549,956 Cooper Tire & Rubber Co. 1,186 28,511 Corporate Executive Board Co. (The) 428 33,140 Crocs, Inc. (NON) 930 14,806 CST Brands, Inc. 7,233 265,596 Deckers Outdoor Corp. (NON) 403 34,037 Deluxe Corp. 2,405 125,517 Demand Media, Inc. (NON) 2,538 14,644 Denso Corp. (Japan) 3,700 195,630 Destination Maternity Corp. 2,892 86,413 Expedia, Inc. 6,400 445,824 Experian PLC (United Kingdom) 11,290 208,371 Five Below, Inc. (NON) 323 13,954 Fuji Heavy Industries, Ltd. (Japan) 16,000 459,614 G&K Services, Inc. Class A 425 26,448 GameStop Corp. Class A 1,410 69,457 Gannett Co., Inc. 15,000 443,700 Gap, Inc. (The) 14,300 558,844 Genesco, Inc. (NON) 707 51,653 Global Cash Access Holdings, Inc. (NON) 3,357 33,536 Graham Holdings Co. Class B (NON) 400 265,328 Green Dot Corp. Class A (NON) 1,522 38,278 Hanesbrands, Inc. 6,000 421,620 Harbinger Group, Inc. (NON) 7,323 86,778 Hino Motors, Ltd. (Japan) 18,000 283,682 Home Depot, Inc. (The) 32,708 2,693,177 ITV PLC (United Kingdom) 104,431 335,682 KAR Auction Services, Inc. 4,302 127,124 Kimberly-Clark Corp. 25,900 2,705,514 La-Z-Boy, Inc. 827 25,637 Liberty Media Corp. Class A (NON) 4,800 702,960 LifeLock, Inc. (NON) 1,113 18,264 LIN Media, LLC Class A (NON) 1,867 53,602 Lowe's Cos., Inc. 42,379 2,099,879 Lumber Liquidators Holdings, Inc. (NON) 261 26,854 Macy's, Inc. 17,000 907,800 Marcus Corp. 3,208 43,116 MAXIMUS, Inc. 600 26,394 McGraw-Hill Cos., Inc. (The) 18,200 1,423,240 Men's Wearhouse, Inc. (The) 609 31,108 MGM China Holdings, Ltd. (Hong Kong) 56,000 240,199 Namco Bandai Holdings, Inc. (Japan) 10,200 226,592 Navistar International Corp. (NON) 1,163 44,415 Next PLC (United Kingdom) 5,802 523,752 Panasonic Corp. (Japan) 22,600 263,458 Penn National Gaming, Inc. (NON) 5,156 73,885 Perry Ellis International, Inc. (NON) 2,535 40,028 PetSmart, Inc. 6,000 436,500 Pier 1 Imports, Inc. 841 19,410 Pitney Bowes, Inc. 15,568 362,734 Priceline.com, Inc. (NON) 1,842 2,141,141 Randstad Holding NV (Netherlands) 1,522 98,824 Renault SA (France) 2,544 205,396 Ryland Group, Inc. (The) 2,056 89,251 Scripps Networks Interactive Class A 6,200 535,742 Sears Hometown and Outlet Stores, Inc. (NON) 1,044 26,622 Select Comfort Corp. (NON) 2,087 44,015 Sinclair Broadcast Group, Inc. Class A 3,561 127,235 SJM Holdings, Ltd. (Hong Kong) 73,000 247,165 SodaStream International, Ltd. (Israel) (NON) 294 14,594 Sonic Automotive, Inc. Class A 6,182 151,335 Steven Madden, Ltd. (NON) 489 17,893 Suzuki Motor Corp. (Japan) 7,300 196,629 Swatch Group AG (The) (Switzerland) 349 231,575 Tile Shop Holdings, Inc. (NON) (S) 2,301 41,579 TiVo, Inc. (NON) 1,954 25,636 Town Sports International Holdings, Inc. 2,610 38,524 Toyota Motor Corp. (Japan) 6,300 383,371 Trump Entertainment Resorts, Inc. (NON) 115 230 Vail Resorts, Inc. 489 36,787 ValueClick, Inc. (NON) 2,015 47,091 Viacom, Inc. Class B 19,400 1,694,396 VOXX International Corp. (NON) 4,770 79,659 World Fuel Services Corp. 1,850 79,846 Wyndham Worldwide Corp. 7,200 530,568 Wynn Resorts, Ltd. 3,900 757,419 Consumer staples (2.9%) AFC Enterprises (NON) 1,190 45,815 Angie's List, Inc. (NON) 322 4,878 Anheuser-Busch InBev NV (Belgium) 2,918 311,129 Barrett Business Services, Inc. 726 67,329 Beacon Roofing Supply, Inc. (NON) 859 34,601 Blue Nile, Inc. (NON) 648 30,514 Boulder Brands, Inc. (NON) 825 13,085 Bright Horizons Family Solutions, Inc. (NON) 1,210 44,455 British American Tobacco (BAT) PLC (United Kingdom) 5,064 271,704 Calbee, Inc. (Japan) 10,800 262,765 Carrefour SA (France) 7,358 291,783 Chaoda Modern Agriculture Holdings, Ltd. (China) (F) (NON) 22,000 1,419 Colgate-Palmolive Co. 59,900 3,906,079 Core-Mark Holding Co., Inc. 734 55,733 CVS Caremark Corp. 61,200 4,380,084 Diageo PLC (United Kingdom) 7,116 235,050 Distribuidora Internacional de Alimentacion SA (Spain) 20,834 186,383 Geo Group, Inc. (The) (R) 1,219 39,276 Grand Canyon Education, Inc. (NON) 466 20,318 Hain Celestial Group, Inc. (The) (NON) 231 20,970 Heineken Holding NV (Netherlands) 3,693 234,201 ITT Educational Services, Inc. (NON) 5,568 186,973 Japan Tobacco, Inc. (Japan) 8,800 286,326 Kao Corp. (Japan) 4,300 135,429 Kforce, Inc. 2,971 60,787 Koninklijke Ahold NV (Netherlands) 11,935 214,298 L'Oreal SA (France) 2,047 360,476 Liberty Interactive Corp. Class A (NON) 25,300 742,555 Lindt & Spruengli AG (Switzerland) 82 369,611 ManpowerGroup, Inc. 4,900 420,714 MEIJI Holdings Co., Ltd. (Japan) 4,000 257,479 Molson Coors Brewing Co. Class B 4,400 247,060 MWI Veterinary Supply, Inc. (NON) 366 62,436 Nestle SA (Switzerland) 11,306 829,950 On Assignment, Inc. (NON) 2,179 76,091 OpenTable, Inc. (NON) 363 28,811 Papa John's International, Inc. 1,476 67,010 Pool Corp. 459 26,686 Procter & Gamble Co. (The) 4,217 343,306 Reckitt Benckiser Group PLC (United Kingdom) 2,561 203,898 RetailMeNot, Inc. (NON) 1,623 46,726 Ruby Tuesday, Inc. (NON) 7,131 49,418 SABMiller PLC (United Kingdom) 3,621 186,475 Shutterfly, Inc. (NON) 330 16,807 Spartan Stores, Inc. 1,415 34,356 Suedzucker AG (Germany) 5,721 154,429 TrueBlue, Inc. (NON) 5,990 154,422 Unilever PLC (United Kingdom) 4,301 176,420 United Natural Foods, Inc. (NON) 457 34,453 USANA Health Sciences, Inc. (NON) 366 27,662 Woolworths, Ltd. (Australia) 4,347 131,423 zulily, Inc. Class A (NON) 271 11,228 Energy (3.4%) Alpha Natural Resources, Inc. (NON) 16,889 120,587 AMEC PLC (United Kingdom) 14,905 269,167 Baker Hughes, Inc. 14,500 801,270 BG Group PLC (United Kingdom) 11,531 248,496 BP PLC (United Kingdom) 79,935 647,535 Cabot Oil & Gas Corp. 14,700 569,772 Callon Petroleum Co. (NON) 8,892 58,065 Chevron Corp. 3,332 416,200 ConocoPhillips 31,969 2,258,610 Delek US Holdings, Inc. 3,054 105,088 Dril-Quip, Inc. (NON) 2,100 230,853 EPL Oil & Gas, Inc. (NON) 2,409 68,657 Exxon Mobil Corp. 20,078 2,031,894 FutureFuel Corp. 4,818 76,124 Gulfport Energy Corp. (NON) 572 36,122 Helix Energy Solutions Group, Inc. (NON) 1,592 36,903 Key Energy Services, Inc. (NON) 6,800 53,720 Kodiak Oil & Gas Corp. (NON) 3,602 40,378 Occidental Petroleum Corp. 23,245 2,210,600 Oceaneering International, Inc. 4,400 347,072 Oil States International, Inc. (NON) 2,500 254,300 PBF Energy, Inc. 4,400 138,424 Phillips 66 19,284 1,487,375 Repsol SA (Rights) (Spain) (NON) 7,232 4,935 Repsol YPF SA (Spain) 7,232 182,725 Rosetta Resources, Inc. (NON) 528 25,365 Royal Dutch Shell PLC Class A (United Kingdom) 12,816 460,278 Royal Dutch Shell PLC Class B (United Kingdom) 11,677 439,436 Schlumberger, Ltd. 28,800 2,595,168 Statoil ASA (Norway) 11,551 280,573 Stone Energy Corp. (NON) 1,634 56,520 Superior Energy Services, Inc. (NON) 8,200 218,202 Swift Energy Co. (NON) (S) 2,072 27,972 Tesoro Corp. 5,700 333,450 Total SA (France) 8,410 515,525 Unit Corp. (NON) 780 40,264 Vaalco Energy, Inc. (NON) 4,699 32,376 Valero Energy Corp. 18,000 907,200 W&T Offshore, Inc. 1,468 23,488 Woodside Petroleum, Ltd. (Australia) 5,915 205,518 Financials (7.2%) 3i Group PLC (United Kingdom) 37,782 241,045 Access National Corp. 1,451 21,692 AG Mortgage Investment Trust, Inc. (R) 851 13,310 Ageas (Belgium) 7,305 311,864 Agree Realty Corp. (R) 1,532 44,459 AIA Group, Ltd. (Hong Kong) 61,600 310,546 Allianz SE (Germany) 2,460 441,259 Allied World Assurance Co. Holdings AG 4,090 461,393 American Capital Agency Corp. (R) 14,700 283,563 American Equity Investment Life Holding Co. 3,404 89,798 American Financial Group, Inc. 6,823 393,824 Amtrust Financial Services, Inc. 938 30,663 Aon PLC 21,700 1,820,413 Arlington Asset Investment Corp. Class A 936 24,701 ARMOUR Residential REIT, Inc. (R) 4,492 18,013 Ashford Hospitality Prime, Inc. (NON) (R) 1,033 18,801 Ashford Hospitality Trust, Inc. (R) 5,167 42,783 Assicurazioni Generali SpA (Italy) 15,865 377,045 Associated Banc-Corp. 29,400 511,560 Australia & New Zealand Banking Group, Ltd. (Australia) 7,941 228,605 AvalonBay Communities, Inc. (R) 4,800 567,504 AXA SA (France) 14,169 395,219 Axis Capital Holdings, Ltd. 10,200 485,214 Banco Bilbao Vizcaya Argentaria SA (BBVA) (Spain) 19,258 238,614 Banco Latinoamericano de Exportaciones SA Class E (Panama) 3,166 88,711 Banco Santander Central Hispano SA (Spain) 36,662 330,849 Bank of Kentucky Financial Corp. 859 31,697 Bank of Yokohama, Ltd. (The) (Japan) 39,000 217,757 Barclays PLC (United Kingdom) 29,412 133,077 Berkshire Hathaway, Inc. Class B (NON) 1,600 189,696 BNP Paribas SA (France) 3,811 298,412 BofI Holding, Inc. (NON) 1,227 96,234 Cardinal Financial Corp. 2,711 48,798 CBL & Associates Properties, Inc. (R) 1,931 34,681 Chimera Investment Corp. (R) 40,500 125,550 Citizens & Northern Corp. 1,722 35,525 City National Corp. 7,100 562,462 CNO Financial Group, Inc. 3,557 62,923 Commonwealth Bank of Australia (Australia) 10,161 707,993 CoreLogic, Inc. (NON) 22,700 806,531 CoreSite Realty Corp. (R) 502 16,159 Credit Acceptance Corp. (NON) 472 61,355 Credit Agricole SA (France) (NON) 25,077 322,328 Credit Suisse Group AG (Switzerland) 5,355 164,408 CYS Investments, Inc. (R) 2,717 20,133 DBS Group Holdings, Ltd. (Singapore) 17,000 231,062 Deutsche Bank AG (Germany) 6,061 289,192 Dexus Property Group (Australia) (R) 213,934 192,044 DFC Global Corp. (NON) 2,892 33,113 Discover Financial Services 29,100 1,628,145 Eagle Bancorp, Inc. 1,413 43,280 East West Bancorp, Inc. 2,247 78,578 Education Realty Trust, Inc. (R) 5,353 47,213 Encore Capital Group, Inc. (NON) 1,898 95,393 EPR Properties (R) 804 39,525 Federal Realty Investment Trust (R) 2,500 253,525 Financial Institutions, Inc. 1,779 43,959 First Community Bancshares Inc. 1,757 29,342 First Industrial Realty Trust (R) 1,741 30,380 First Niagara Financial Group, Inc. 52,500 557,550 FirstMerit Corp. 2,184 48,550 Flushing Financial Corp. 1,845 38,192 Genworth Financial, Inc. Class A (NON) 11,080 172,072 Glimcher Realty Trust (R) 3,209 30,036 Goldman Sachs Group, Inc. (The) 17,000 3,013,420 GPT Group (Australia) (R) 67,165 204,450 Greenhill & Co., Inc. 446 25,841 Hammerson PLC (United Kingdom) (R) 17,971 149,459 Hang Seng Bank, Ltd. (Hong Kong) 15,200 246,956 Hanmi Financial Corp. 3,575 78,257 Heartland Financial USA, Inc. 1,195 34,404 Heritage Financial Group, Inc. (NON) 1,560 30,030 HFF, Inc. Class A (NON) 4,671 125,416 HSBC Holdings PLC (United Kingdom) 61,385 673,264 Insurance Australia Group, Ltd. (Australia) 57,910 301,032 Invesco Mortgage Capital, Inc. (R) 1,388 20,376 Investor AB Class B (Sweden) 6,898 238,016 Investors Real Estate Trust (R) 3,876 33,256 iStar Financial, Inc. (NON) (R) 3,259 46,506 Joyo Bank, Ltd. (The) (Japan) 39,000 199,557 JPMorgan Chase & Co. 69,790 4,081,319 KeyCorp 37,700 505,934 Kilroy Realty Corp. (R) 3,000 150,540 Legal & General Group PLC (United Kingdom) 68,039 251,057 Lexington Realty Trust (R) 7,694 78,556 Lloyds Banking Group PLC (United Kingdom) (NON) 452,486 591,432 LTC Properties, Inc. (R) 1,914 67,736 Maiden Holdings, Ltd. (Bermuda) 2,973 32,495 MainSource Financial Group, Inc. 2,663 48,014 MFA Financial, Inc. (R) 4,412 31,149 Mitsubishi UFJ Financial Group (MUFG), Inc. (Japan) 47,900 316,718 Muenchener Rueckversicherungs AG (Germany) 915 201,661 National Australia Bank, Ltd. (Australia) 8,279 258,453 National Health Investors, Inc. (R) 1,133 63,561 Nelnet, Inc. Class A 1,604 67,593 Ocwen Financial Corp. (NON) 985 54,618 OFG Bancorp (Puerto Rico) 1,652 28,646 One Liberty Properties, Inc. (R) 1,814 36,516 Pacific Premier Bancorp, Inc. (NON) 1,745 27,466 PacWest Bancorp 1,494 63,077 Peoples Bancorp, Inc. 1,659 37,344 PHH Corp. (NON) 1,478 35,989 PNC Financial Services Group, Inc. 27,400 2,125,692 Popular, Inc. (Puerto Rico) (NON) 1,405 40,366 Portfolio Recovery Associates, Inc. (NON) 1,769 93,474 ProAssurance Corp. 1,124 54,492 Protective Life Corp. 1,381 69,961 Prudential PLC (United Kingdom) 9,010 201,653 PS Business Parks, Inc. (R) 1,089 83,221 Public Storage (R) 5,300 797,756 Ramco-Gershenson Properties Trust (R) 2,182 34,345 Rayonier, Inc. (R) 4,800 202,080 Republic Bancorp, Inc. Class A 1,117 27,411 Resona Holdings, Inc. (Japan) 74,300 378,972 Select Income REIT (R) 1,420 37,971 Simon Property Group, Inc. (R) 11,500 1,749,840 Skandinaviska Enskilda Banken AB (Sweden) 20,491 271,094 Sovran Self Storage, Inc. (R) 348 22,679 Starwood Property Trust, Inc. (R) 1,037 28,725 State Street Corp. 24,300 1,783,377 Stewart Information Services Corp. 2,531 81,675 Sumitomo Mitsui Financial Group, Inc. (Japan) 4,900 253,043 Summit Hotel Properties, Inc. (R) 4,865 43,785 Swedbank AB Class A (Sweden) 9,878 278,662 Symetra Financial Corp. 2,975 56,406 Third Point Reinsurance, Ltd. (Bermuda) (NON) 3,241 60,056 Tokyu Fudosan Holdings Corp. (Japan) (NON) 38,000 358,588 Travelers Cos., Inc. (The) 20,900 1,892,286 UBS AG (Switzerland) 14,004 266,781 Universal Health Realty Income Trust (R) 448 17,947 WageWorks, Inc. (NON) 1,127 66,989 Walter Investment Management Corp. (NON) 689 24,363 Wells Fargo & Co. 4,883 221,688 Westfield Group (Australia) 17,030 153,490 Westpac Banking Corp. (Australia) 9,111 264,593 Wheelock and Co., Ltd. (Hong Kong) 60,000 276,543 WP Carey, Inc. (R) 2,200 134,970 Health care (4.7%) Abaxis, Inc. (NON) 389 15,568 AbbVie, Inc. 23,700 1,251,597 ACADIA Pharmaceuticals, Inc. (NON) 1,287 32,162 Accuray, Inc. (NON) 3,525 30,703 Actelion, Ltd. (Switzerland) 3,043 257,959 Aegerion Pharmaceuticals, Inc. (NON) 220 15,611 Aetna, Inc. 18,900 1,296,351 Alere, Inc. (NON) 1,938 70,156 Align Technology, Inc. (NON) 605 34,576 Alkermes PLC (NON) 1,073 43,628 Amedisys, Inc. (NON) 1,616 23,642 AmSurg Corp. (NON) 1,163 53,405 Ariad Pharmaceuticals, Inc. (NON) (S) 7,632 52,050 Array BioPharma, Inc. (NON) 3,661 18,342 AstraZeneca PLC (United Kingdom) 7,091 420,610 athenahealth, Inc. (NON) 165 22,193 Auxilium Pharmaceuticals, Inc. (NON) 1,791 37,145 Bayer AG (Germany) 4,242 595,124 Biospecifics Technologies Corp. (NON) 675 14,627 Cardinal Health, Inc. 17,000 1,135,770 Celgene Corp. (NON) 6,200 1,047,552 Centene Corp. (NON) 354 20,868 Chemed Corp. (S) 1,309 100,296 Coloplast A/S Class B (Denmark) 5,425 359,855 Computer Programs & Systems, Inc. 288 17,801 Conatus Pharmaceuticals, Inc. (NON) 510 3,290 Conmed Corp. 2,347 99,748 Cubist Pharmaceuticals, Inc. (NON) 1,588 109,366 Cyberonics, Inc. (NON) 361 23,649 DexCom, Inc. (NON) 705 24,964 Eli Lilly & Co. 15,153 772,803 Endo Health Solutions, Inc. (NON) 1,406 94,849 Exact Sciences Corp. (NON) 523 6,114 GlaxoSmithKline PLC (United Kingdom) 19,203 512,176 Globus Medical, Inc. Class A (NON) 1,542 31,118 Greatbatch, Inc. (NON) 2,949 130,464 Haemonetics Corp. (NON) 709 29,870 Health Net, Inc. (NON) 5,209 154,551 HealthSouth Corp. 404 13,461 Hill-Rom Holdings, Inc. 1,738 71,849 Hisamitsu Pharmaceutical Co., Inc. (Japan) 3,300 166,258 Impax Laboratories, Inc. (NON) 2,281 57,344 Incyte Corp., Ltd. (NON) 455 23,037 Insulet Corp. (NON) 1,094 40,587 Insys Therapeutics, Inc. (NON) 1,978 76,568 Intuitive Surgical, Inc. (NON) 1,900 729,752 Isis Pharmaceuticals, Inc. (NON) 559 22,271 Jazz Pharmaceuticals PLC (NON) 3,505 443,593 Johnson & Johnson 38,809 3,554,516 Kindred Healthcare, Inc. 2,287 45,145 Lexicon Pharmaceuticals, Inc. (NON) 4,867 8,761 Magellan Health Services, Inc. (NON) 414 24,803 McKesson Corp. 11,000 1,775,400 MedAssets, Inc. (NON) 3,207 63,595 Medicines Co. (The) (NON) 1,713 66,156 Merck & Co., Inc. 44,888 2,246,644 Nanosphere, Inc. (NON) 8,598 19,689 NewLink Genetics Corp. (NON) 760 16,728 Novartis AG (Switzerland) 5,548 444,009 Novo Nordisk A/S Class B (Denmark) 1,483 273,215 NPS Pharmaceuticals, Inc. (NON) 1,237 37,555 NxStage Medical, Inc. (NON) 1,669 16,690 Omega Healthcare Investors, Inc. (R) 956 28,489 OraSure Technologies, Inc. (NON) 5,482 34,482 Orion OYJ Class B (Finland) 7,431 209,215 PDL BioPharma, Inc. 1,056 8,913 Pfizer, Inc. 99,069 3,034,483 Prestige Brands Holdings, Inc. (NON) 1,885 67,483 Providence Service Corp. (The) (NON) 2,901 74,614 Questcor Pharmaceuticals, Inc. 1,263 68,770 Receptos, Inc. (NON) 434 12,582 Repligen Corp. (NON) 1,688 23,024 Roche Holding AG-Genusschein (Switzerland) 3,259 913,553 Salix Pharmaceuticals, Ltd. (NON) 1,574 141,566 Sanofi (France) 3,992 424,932 Sequenom, Inc. (NON) 5,550 12,987 STAAR Surgical Co. (NON) 4,412 71,430 Steris Corp. 775 37,239 Sucampo Pharmaceuticals, Inc. Class A (NON) 2,459 23,115 Suzuken Co., Ltd. (Japan) 3,100 100,402 TearLab Corp. (NON) 1,047 9,779 Thoratec Corp. (NON) 648 23,717 Threshold Pharmaceuticals, Inc. (NON) 4,038 18,857 Trinity Biotech PLC ADR (Ireland) 1,360 34,190 Triple-S Management Corp. Class B (Puerto Rico) (NON) 930 18,079 United Therapeutics Corp. (NON) 114 12,891 VCA Antech, Inc. (NON) 4,500 141,120 WellCare Health Plans, Inc. (NON) 1,532 107,883 WellPoint, Inc. 15,000 1,385,850 Technology (6.3%) Activision Blizzard, Inc. 48,600 866,538 Actuate Corp. (NON) 8,898 68,604 Acxiom Corp. (NON) 3,152 116,561 Agilent Technologies, Inc. 5,600 320,264 Anixter International, Inc. (NON) 1,003 90,110 AOL, Inc. (NON) 17,900 834,498 Apple, Inc. 7,517 4,217,864 ASML Holding NV (Netherlands) 3,139 294,768 Aspen Technology, Inc. (NON) 1,449 60,568 AVG Technologies NV (Netherlands) (NON) 1,481 25,488 Blucora, Inc. (NON) 2,997 87,393 Bottomline Technologies, Inc. (NON) 550 19,888 Brady Corp. Class A 1,894 58,581 Brightcove, Inc. (NON) 2,594 36,679 Broadcom Corp. Class A 56,900 1,687,085 Brocade Communications Systems, Inc. (NON) 72,200 640,414 CA, Inc. 30,700 1,033,055 CACI International, Inc. Class A (NON) 249 18,232 Cadence Design Systems, Inc. (NON) 59,800 838,396 Calix, Inc. (NON) 1,333 12,850 Cap Gemini (France) 4,106 278,427 Cavium, Inc. (NON) 446 15,391 Ceva, Inc. (NON) 1,943 29,572 Cirrus Logic, Inc. (NON) 2,530 51,688 Commvault Systems, Inc. (NON) 581 43,505 Cornerstone OnDemand, Inc. (NON) 866 46,192 CSG Systems International, Inc. 655 19,257 EMC Corp. 91,600 2,303,740 EnerSys 1,794 125,741 Entegris, Inc. (NON) 4,369 50,680 F5 Networks, Inc. (NON) 10,200 926,772 Fairchild Semiconductor International, Inc. (NON) 1,610 21,494 FEI Co. 780 69,701 Fortinet, Inc. (NON) 42,800 818,764 GenMark Diagnostics, Inc. (NON) 5,812 77,358 Gentex Corp. 10,800 356,292 Google, Inc. Class A (NON) 771 864,067 GT Advanced Technologies, Inc. (NON) 1,007 8,781 inContact, Inc. (NON) 2,301 17,971 Infoblox, Inc. (NON) 901 29,751 Integrated Silicon Solutions, Inc. (NON) 5,313 64,234 IntraLinks Holdings, Inc. (NON) 4,406 53,357 Keyence Corp. (Japan) 900 385,427 Konica Minolta Holdings, Inc. (Japan) 25,000 250,613 L-3 Communications Holdings, Inc. 5,700 609,102 Lexmark International, Inc. Class A 904 32,110 Magnachip Semiconductor Corp. (South Korea) (NON) 4,257 83,012 Manhattan Associates, Inc. (NON) 754 88,580 Marvell Technology Group, Ltd. 54,500 783,710 Mellanox Technologies, Ltd. (Israel) (NON) 634 25,341 Mentor Graphics Corp. 4,913 118,256 Microsemi Corp. (NON) 1,030 25,699 Microsoft Corp. 85,439 3,197,982 MTS Systems Corp. 397 28,286 NetApp, Inc. 34,600 1,423,444 Netscout Systems, Inc. (NON) 1,067 31,573 NIC, Inc. (NON) 1,129 28,078 Nomura Research Institute, Ltd. (Japan) 5,700 179,755 NTT Data Corp. (Japan) 3,400 125,816 Omnivision Technologies, Inc. (NON) 3,093 53,200 Omron Corp. (Japan) 9,300 411,618 Oracle Corp. 90,486 3,461,994 Perficient, Inc. (NON) 2,281 53,421 Photronics, Inc. (NON) 4,121 37,213 Plantronics, Inc. 351 16,304 Procera Networks, Inc. (NON) 1,799 27,021 PTC, Inc. (NON) 1,334 47,210 QLIK Technologies, Inc. (NON) 443 11,797 Quantum Corp. (NON) 21,683 26,020 RF Micro Devices, Inc. (NON) 14,205 73,298 Rockwell Automation, Inc. 8,600 1,016,176 Rovi Corp. (NON) 2,265 44,598 Safeguard Scientifics, Inc. (NON) 2,356 47,332 SAP AG (Germany) 1,768 151,588 SciQuest, Inc. (NON) 722 20,563 Semtech Corp. (NON) 1,094 27,656 Silicon Graphics International Corp. (NON) 1,190 15,958 Silicon Image, Inc. (NON) 6,738 41,439 SoftBank Corp. (Japan) 5,400 473,378 SolarWinds, Inc. (NON) 1,964 74,298 Sparton Corp. (NON) 1,501 41,953 SS&C Technologies Holdings, Inc. (NON) 1,319 58,379 Symantec Corp. 51,000 1,202,580 Synaptics, Inc. (NON) 1,046 54,193 Tech Data Corp. (NON) 1,270 65,532 Tokyo Electron, Ltd. (Japan) 4,300 237,199 Tyler Technologies, Inc. (NON) 723 73,840 Ultimate Software Group, Inc. (NON) 612 93,771 Ultra Clean Holdings, Inc. (NON) 3,942 39,538 Unisys Corp. (NON) 1,768 59,352 United Internet AG (Germany) 4,931 210,068 VeriFone Systems, Inc. (NON) 1,446 38,782 Verint Systems, Inc. (NON) 892 38,302 Vocus, Inc. (NON) 1,509 17,188 Western Digital Corp. 21,000 1,761,900 XO Group, Inc. (NON) 2,817 41,861 Zynga, Inc. Class A (NON) 4,882 18,552 Transportation (0.8%) Aegean Marine Petroleum Network, Inc. (Greece) 6,833 76,666 Alaska Air Group, Inc. 4,700 344,839 Central Japan Railway Co. (Japan) 3,600 424,603 ComfortDelgro Corp., Ltd. (Singapore) 115,000 183,300 Con-way, Inc. 2,419 96,058 Delta Air Lines, Inc. 51,900 1,425,693 Diana Shipping, Inc. (Greece) (NON) 2,981 39,617 Hawaiian Holdings, Inc. (NON) (S) 4,639 44,674 International Consolidated Airlines Group SA (Spain) (NON) 49,671 330,868 Japan Airlines Co., Ltd. (Japan) 3,700 182,548 Matson, Inc. 651 16,998 Quality Distribution, Inc. (NON) 8,945 114,764 Republic Airways Holdings, Inc. (NON) 2,962 31,664 SkyWest, Inc. 2,454 36,393 Southwest Airlines Co. 44,400 836,496 Spirit Airlines, Inc. (NON) 2,419 109,847 StealthGas, Inc. (Greece) (NON) 9,356 95,338 Swift Transportation Co. (NON) (S) 6,106 135,614 Universal Truckload Services, Inc. 275 8,390 Yamato Transport Co., Ltd. (Japan) 8,400 170,054 Utilities and power (1.2%) Centrica PLC (United Kingdom) 49,277 283,789 Chubu Electric Power Co., Inc. (Japan) 3,200 41,362 CMS Energy Corp. 16,100 430,997 Edison International 19,600 907,480 Enel SpA (Italy) 54,850 240,300 ENI SpA (Italy) 12,419 300,286 Entergy Corp. 10,700 676,989 GDF Suez (France) 11,021 260,072 Kansai Electric Power, Inc. (Japan) (NON) 26,300 302,717 PG&E Corp. 26,600 1,071,448 PPL Corp. 37,900 1,140,411 Red Electrica Corporacion SA (Spain) 5,418 362,205 UGI Corp. 6,800 281,928 United Utilities Group PLC (United Kingdom) 18,941 211,178 Total common stocks (cost $166,942,188) CORPORATE BONDS AND NOTES (24.2%) (a) Principal amount Value Basic materials (1.5%) Ainsworth Lumber Co., Ltd. 144A sr. notes 7 1/2s, 2017 (Canada) $36,000 $38,790 Allegheny Technologies, Inc. sr. unsec. unsub. notes 5.95s, 2021 60,000 62,243 ArcelorMittal sr. unsec. bonds 10.35s, 2019 (France) 490,000 620,536 ArcelorMittal sr. unsec. unsub. notes 7 1/2s, 2039 (France) 40,000 39,300 Ashland, Inc. company guaranty sr. unsec. unsub. notes 4 3/4s, 2022 307,000 292,418 Atkore International, Inc. company guaranty sr. notes 9 7/8s, 2018 198,000 212,850 Beverage Packaging Holdings Luxembourg II SA/Beverage Packaging Holdings II Issuer, Inc. 144A company guaranty sr. unsec. sub. notes 6s, 2017 (Luxembourg) 45,000 45,675 Boise Cascade Co. company guaranty sr. unsec. notes 6 3/8s, 2020 100,000 105,250 Celanese US Holdings, LLC company guaranty sr. unsec. unsub. notes 4 5/8s, 2022 (Germany) 60,000 57,300 Celanese US Holdings, LLC sr. notes 5 7/8s, 2021 (Germany) 120,000 127,800 CF Industries, Inc. company guaranty sr. unsec. unsub. notes 7 1/8s, 2020 76,000 89,083 CPG Merger Sub, LLC 144A company guaranty sr. unsec. unsub. notes 8s, 2021 60,000 62,700 Cytec Industries, Inc. sr. unsec. unsub. notes 3 1/2s, 2023 140,000 128,652 Dow Chemical Co. (The) sr. unsec. unsub. notes 8.55s, 2019 105,000 135,575 E.I. du Pont de Nemours & Co. sr. notes 3 5/8s, 2021 315,000 321,461 Eastman Chemical Co. sr. unsec. notes 3.6s, 2022 55,000 52,803 Eldorado Gold Corp. 144A sr. unsec. notes 6 1/8s, 2020 (Canada) 35,000 33,950 Ferro Corp. sr. unsec. notes 7 7/8s, 2018 150,000 158,250 FMG Resources August 2006 Pty, Ltd. 144A sr. notes 8 1/4s, 2019 (Australia) 70,000 78,575 FMG Resources August 2006 Pty, Ltd. 144A sr. notes 6 7/8s, 2018 (Australia) 105,000 110,649 FMG Resources August 2006 Pty, Ltd. 144A sr. unsec. notes 6 7/8s, 2022 (Australia) 50,000 54,500 FQM Akubra, Inc. 144A company guaranty sr. unsec. notes 7 1/2s, 2021 (Canada) 25,000 26,063 Graphic Packaging International, Inc. company guaranty sr. unsec. notes 4 3/4s, 2021 100,000 99,000 HD Supply, Inc. company guaranty sr. unsec. notes 7 1/2s, 2020 110,000 118,525 HD Supply, Inc. company guaranty sr. unsec. unsub. notes 11 1/2s, 2020 120,000 143,250 Hexion U.S. Finance Corp./Hexion Nova Scotia Finance, ULC company guaranty sr. notes 6 5/8s, 2020 65,000 66,625 Hexion U.S. Finance Corp./Hexion Nova Scotia Finance, ULC company guaranty notes 9s, 2020 60,000 59,850 Hexion U.S. Finance Corp./Hexion Nova Scotia Finance, ULC company guaranty sr. notes 8 7/8s, 2018 85,000 88,294 Huntsman International, LLC company guaranty sr. unsec. sub. notes 8 5/8s, 2021 145,000 163,850 Huntsman International, LLC company guaranty sr. unsec. sub. notes 8 5/8s, 2020 80,000 88,500 Huntsman International, LLC company guaranty sr. unsec. unsub. notes 4 7/8s, 2020 120,000 118,200 IAMGOLD Corp. 144A company guaranty sr. unsec. notes 6 3/4s, 2020 (Canada) 90,000 77,400 Ineos Finance PLC 144A company guaranty sr. notes 7 1/2s, 2020 (United Kingdom) 120,000 131,550 International Paper Co. sr. unsec. notes 7.95s, 2018 195,000 236,865 JM Huber Corp. 144A sr. unsec. notes 9 7/8s, 2019 150,000 172,125 Louisiana-Pacific Corp. company guaranty sr. unsec. unsub. notes 7 1/2s, 2020 115,000 127,938 Lubrizol Corp. (The) sr. unsec. notes 8 7/8s, 2019 245,000 317,869 LyondellBasell Industries NV sr. unsec. notes 6s, 2021 345,000 396,789 Methanex Corp. sr. unsec. unsub. notes 3 1/4s, 2019 (Canada) 33,000 32,707 Momentive Performance Materials, Inc. company guaranty sr. notes 10s, 2020 25,000 26,188 Momentive Performance Materials, Inc. company guaranty sr. notes 8 7/8s, 2020 5,000 5,263 Mosaic Co. (The) sr. unsec. unsub. notes 5 5/8s, 2043 21,000 21,273 Mosaic Co. (The) sr. unsec. unsub. notes 5.45s, 2033 9,000 9,203 New Gold, Inc. 144A company guaranty sr. unsec. unsub. notes 7s, 2020 (Canada) 60,000 61,650 New Gold, Inc. 144A sr. unsec. notes 6 1/4s, 2022 (Canada) 30,000 28,950 Novelis, Inc. company guaranty sr. unsec. notes 8 3/4s, 2020 200,000 222,500 Nufarm Australia, Ltd. 144A company guaranty sr. unsec. notes 6 3/8s, 2019 (Australia) 25,000 26,000 Packaging Corp. of America sr. unsec. unsub. notes 4 1/2s, 2023 225,000 225,591 PQ Corp. 144A sr. notes 8 3/4s, 2018 75,000 81,750 Rio Tinto Finance USA, Ltd. company guaranty sr. unsec. notes 9s, 2019 (Australia) 277,000 361,657 Rock-Tenn Co. company guaranty sr. unsec. unsub. notes 4.9s, 2022 192,000 197,106 Rock-Tenn Co. company guaranty sr. unsec. unsub. notes 4.45s, 2019 135,000 142,298 Roofing Supply Group, LLC/Roofing Supply Finance, Inc. 144A company guaranty sr. unsec. notes 10s, 2020 95,000 106,400 Ryerson, Inc./Joseph T Ryerson & Son, Inc. company guaranty sr. notes 9s, 2017 80,000 84,800 Sealed Air Corp. 144A sr. unsec. notes 6 1/2s, 2020 75,000 80,438 Sealed Air Corp. 144A sr. unsec. notes 5 1/4s, 2023 65,000 63,294 Smurfit Kappa Treasury Funding, Ltd. company guaranty sr. unsub. notes 7 1/2s, 2025 (Ireland) 30,000 32,813 Steel Dynamics, Inc. company guaranty sr. unsec. notes 7 5/8s, 2020 15,000 16,275 Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 6 3/8s, 2022 15,000 16,200 Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 6 1/8s, 2019 25,000 27,063 Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 5 1/4s, 2023 10,000 9,975 Taminco Global Chemical Corp. company guaranty sr. sub. notes Ser. REGS, 9 3/4s, 2020 (Belgium) 10,000 11,350 Taminco Global Chemical Corp. 144A sr. notes 9 3/4s, 2020 (Belgium) 125,000 141,875 TMS International Corp. 144A company guaranty sr. unsec. notes 7 5/8s, 2021 25,000 26,500 Tronox Finance, LLC company guaranty sr. unsec. unsub. notes 6 3/8s, 2020 85,000 86,700 USG Corp. sr. unsec. notes 9 3/4s, 2018 75,000 88,688 USG Corp. 144A company guaranty sr. unsec. notes 5 7/8s, 2021 20,000 20,850 Weekley Homes, LLC/Weekley Finance Corp. 144A sr. unsec. notes 6s, 2023 155,000 149,575 Westvaco Corp. company guaranty sr. unsec. unsub. notes 7.95s, 2031 325,000 377,090 Weyerhaeuser Co. sr. unsec. unsub. notes 7 3/8s, 2032 (R) 260,000 318,150 Xstrata Finance Canada, Ltd. 144A company guaranty sr. unsec. unsub. bonds 5.8s, 2016 (Canada) 195,000 214,844 Capital goods (1.2%) ADS Waste Holdings, Inc. company guaranty sr. unsec. notes 8 1/4s, 2020 165,000 179,025 American Axle & Manufacturing, Inc. company guaranty sr. unsec. notes 7 3/4s, 2019 245,000 280,525 Ardagh Packaging Finance PLC/Ardagh MP Holdings USA, Inc. 144A sr. notes 4 7/8s, 2022 (Ireland) 200,000 198,000 B/E Aerospace, Inc. sr. unsec. unsub. notes 5 1/4s, 2022 75,000 75,938 Berry Plastics Corp. company guaranty notes 9 1/2s, 2018 40,000 42,900 Berry Plastics Corp. company guaranty unsub. notes 9 3/4s, 2021 150,000 173,625 BOE Merger Corp. 144A sr. unsec. notes 9 1/2s, 2017 (PIK) 115,000 122,188 Boeing Capital Corp. sr. unsec. unsub. notes 4.7s, 2019 190,000 213,267 Bombardier, Inc. 144A sr. notes 6 1/8s, 2023 (Canada) 60,000 59,550 Bombardier, Inc. 144A sr. unsec. notes 7 3/4s, 2020 (Canada) 55,000 62,288 Briggs & Stratton Corp. company guaranty sr. unsec. notes 6 7/8s, 2020 135,000 148,331 Consolidated Container Co., LLC/Consolidated Container Capital, Inc. 144A company guaranty sr. unsec. notes 10 1/8s, 2020 15,000 15,919 Crown Americas, LLC/Crown Americas Capital Corp. IV company guaranty sr. unsec. notes 4 1/2s, 2023 180,000 168,300 Deere & Co. sr. unsec. unsub. notes 2.6s, 2022 570,000 532,988 Delphi Corp. company guaranty sr. unsec. unsub. notes 5s, 2023 504,000 519,120 Exide Technologies sr. notes 8 5/8s, 2018 (In default) (NON) 105,000 75,075 General Dynamics Corp. company guaranty sr. unsec. unsub. notes 3.6s, 2042 260,000 213,818 General Dynamics Corp. company guaranty sr. unsec. unsub. notes 2 1/4s, 2022 160,000 143,786 GrafTech International, Ltd. company guaranty sr. unsec. notes 6 3/8s, 2020 100,000 102,500 Kratos Defense & Security Solutions, Inc. company guaranty sr. notes 10s, 2017 80,000 86,300 Legrand France SA sr. unsec. unsub. debs 8 1/2s, 2025 (France) 416,000 536,610 Manitowoc Co., Inc. (The) company guaranty sr. unsec. notes 5 7/8s, 2022 40,000 40,400 MasTec, Inc. company guaranty sr. unsec. unsub. notes 4 7/8s, 2023 160,000 151,200 Pittsburgh Glass Works, LLC 144A company guaranty sr. notes 8s, 2018 110,000 115,775 Polypore International, Inc. company guaranty sr. unsec. notes 7 1/2s, 2017 90,000 95,175 Raytheon Co. sr. unsec. notes 4 7/8s, 2040 195,000 194,123 Rexel SA 144A company guaranty sr. unsec. unsub. notes 6 1/8s, 2019 (France) 200,000 209,000 Reynolds Group Issuer, Inc./Reynolds Group Issuer, LLC/Reynolds Group Issuer Lu company guaranty sr. notes 5 3/4s, 2020 55,000 56,100 Reynolds Group Issuer, Inc./Reynolds Group Issuer, LLC/Reynolds Group Issuer Lu company guaranty sr. unsec. unsub. notes 9s, 2019 120,000 128,700 Reynolds Group Issuer, Inc./Reynolds Group Issuer, LLC/Reynolds Group Issuer Lu company guaranty sr. unsec. unsub. notes 8 1/4s, 2021 (New Zealand) 170,000 181,475 Staples, Inc. sr. unsec. unsub. notes 2 3/4s, 2018 245,000 248,675 Tenneco, Inc. company guaranty sr. unsub. notes 6 7/8s, 2020 95,000 103,788 Terex Corp. company guaranty sr. unsec. unsub. notes 6 1/2s, 2020 25,000 26,750 Terex Corp. company guaranty sr. unsec. unsub. notes 6s, 2021 145,000 149,713 Thermadyne Holdings Corp. company guaranty sr. notes 9s, 2017 123,000 131,610 Titan International, Inc. 144A company guaranty sr. bonds 6 7/8s, 2020 50,000 52,125 TransDigm, Inc. company guaranty sr. unsec. sub. notes 7 1/2s, 2021 25,000 26,875 TransDigm, Inc. company guaranty unsec. sub. notes 7 3/4s, 2018 125,000 134,063 Triumph Group, Inc. company guaranty sr. unsec. notes 4 7/8s, 2021 85,000 82,450 United Technologies Corp. sr. unsec. notes 5 3/8s, 2017 437,000 498,218 United Technologies Corp. sr. unsec. unsub. notes 3.1s, 2022 105,000 102,667 WESCO Distribution, Inc. 144A company guaranty sr. unsec. notes 5 3/8s, 2021 20,000 20,000 Communication services (2.3%) Adelphia Communications Corp. escrow bonds zero %, 2014 125,000 875 America Movil SAB de CV company guaranty unsec. unsub. notes 2 3/8s, 2016 (Mexico) 205,000 210,039 American Tower Corp. sr. unsec. notes 7s, 2017 (R) 317,000 365,372 Cablevision Systems Corp. sr. unsec. unsub. notes 8 5/8s, 2017 255,000 297,075 Cablevision Systems Corp. sr. unsec. unsub. notes 8s, 2020 60,000 67,050 Cablevision Systems Corp. sr. unsec. unsub. notes 7 3/4s, 2018 75,000 83,719 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. notes 6 1/2s, 2021 115,000 118,450 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. notes 5 1/4s, 2022 45,000 41,963 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. unsub. notes 7 3/8s, 2020 65,000 70,363 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. unsub. notes 6 5/8s, 2022 70,000 72,100 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. unsub. notes 5 1/8s, 2023 40,000 37,100 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsub. notes 7s, 2019 60,000 63,150 CenturyLink, Inc. sr. unsec. unsub. notes 6 3/4s, 2023 100,000 101,250 CenturyLink, Inc. sr. unsec. unsub. notes 5 5/8s, 2020 25,000 25,438 Comcast Corp. company guaranty sr. unsec. unsub. notes 6.95s, 2037 514,000 631,860 Comcast Corp. company guaranty sr. unsec. unsub. notes 6 1/2s, 2035 82,000 95,645 Comcast Corp. company guaranty sr. unsec. unsub. notes 6 1/2s, 2015 13,000 13,784 Crown Castle International Corp. sr. unsec. notes 7 1/8s, 2019 80,000 86,200 Crown Castle International Corp. sr. unsec. notes 5 1/4s, 2023 75,000 73,500 Crown Castle Towers, LLC 144A company guaranty sr. notes 4.883s, 2020 115,000 120,649 CSC Holdings, LLC sr. unsec. unsub. notes 6 3/4s, 2021 60,000 64,800 CyrusOne LP/CyrusOne Finance Corp. company guaranty sr. unsec. unsub. notes 6 3/8s, 2022 30,000 31,050 Deutsche Telekom International Finance BV company guaranty 8 3/4s, 2030 (Netherlands) 163,000 229,958 Digicel, Ltd. 144A sr. unsec. notes 8 1/4s, 2017 (Jamaica) 90,000 93,600 DISH DBS Corp. company guaranty sr. unsec. notes 7 7/8s, 2019 85,000 97,325 DISH DBS Corp. company guaranty sr. unsec. notes 6 3/4s, 2021 125,000 132,500 Frontier Communications Corp. sr. unsec. notes 8 1/8s, 2018 40,000 45,800 Frontier Communications Corp. sr. unsec. unsub. notes 7 5/8s, 2024 30,000 30,000 Hughes Satellite Systems Corp. company guaranty sr. notes 6 1/2s, 2019 110,000 119,075 Hughes Satellite Systems Corp. company guaranty sr. unsec. notes 7 5/8s, 2021 90,000 100,350 Intelsat Jackson Holdings SA company guaranty sr. unsec. bonds 6 5/8s, 2022 (Bermuda) 45,000 46,350 Intelsat Jackson Holdings SA company guaranty sr. unsec. notes 7 1/2s, 2021 (Bermuda) 95,000 104,738 Intelsat Luxembourg SA 144A company guaranty sr. unsec. notes 8 1/8s, 2023 (Luxembourg) 200,000 214,500 Intelsat Luxembourg SA 144A sr. unsec. notes 7 3/4s, 2021 (Luxembourg) 220,000 235,950 Koninklijke (Royal) KPN NV sr. unsec. unsub. bonds 8 3/8s, 2030 (Netherlands) 135,000 171,147 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 9 3/8s, 2019 80,000 89,500 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 8 5/8s, 2020 80,000 89,600 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 8 1/8s, 2019 20,000 21,900 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 7s, 2020 90,000 95,400 Level 3 Financing, Inc. 144A company guaranty sr. unsec. notes 6 1/8s, 2021 40,000 40,400 Mediacom, LLC/Mediacom Capital Corp. sr. unsec. unsub. notes 7 1/4s, 2022 55,000 58,300 MetroPCS Wireless, Inc. 144A company guaranty sr. unsec. unsub. notes 6 5/8s, 2023 135,000 139,388 MetroPCS Wireless, Inc. 144A company guaranty sr. unsec. unsub. notes 6 1/4s, 2021 120,000 124,500 NII International Telecom Sarl 144A company guaranty sr. unsec. notes 7 7/8s, 2019 (Luxembourg) 120,000 90,600 Orange SA sr. unsec. unsub. notes 4 1/8s, 2021 (France) 201,000 203,495 PAETEC Holding Corp. company guaranty sr. unsec. notes 9 7/8s, 2018 5,000 5,588 Quebecor Media, Inc. sr. unsec. unsub. notes 5 3/4s, 2023 (Canada) 70,000 67,725 Qwest Corp. sr. unsec. notes 6 3/4s, 2021 354,000 385,916 Qwest Corp. sr. unsec. unsub. notes 7 1/4s, 2025 55,000 58,573 Rogers Communications, Inc. company guaranty sr. unsec. unsub. notes 4 1/2s, 2043 (Canada) 410,000 348,885 SBA Telecommunications, Inc. company guaranty sr. unsec. notes 8 1/4s, 2019 10,000 10,725 SBA Telecommunications, Inc. company guaranty sr. unsec. unsub. notes 5 3/4s, 2020 30,000 31,200 SBA Tower Trust 144A notes 2.933s, 2017 495,000 502,619 SES SA 144A company guaranty sr. unsec. notes 3.6s, 2023 (France) 162,000 150,805 Sprint Capital Corp. company guaranty 6 7/8s, 2028 185,000 174,363 Sprint Communications, Inc. sr. unsec. unsub. notes 8 3/8s, 2017 130,000 150,475 Sprint Communications, Inc. sr. unsec. unsub. notes 7s, 2020 55,000 59,675 Sprint Communications, Inc. 144A company guaranty sr. unsec. notes 9s, 2018 215,000 258,538 Sprint Corp. 144A company guaranty sr. unsec. notes 7 7/8s, 2023 200,000 215,000 Sprint Corp. 144A company guaranty sr. unsec. notes 7 1/4s, 2021 115,000 123,481 T-Mobile USA, Inc. company guaranty sr. unsec. unsub. notes 6.836s, 2023 15,000 15,506 T-Mobile USA, Inc. company guaranty sr. unsec. unsub. notes 6.633s, 2021 40,000 41,800 T-Mobile USA, Inc. company guaranty sr. unsec. unsub. notes 6 1/8s, 2022 15,000 15,300 T-Mobile USA, Inc. 144A sr. unsec. notes 5 1/4s, 2018 35,000 36,838 TCI Communications, Inc. sr. unsec. unsub. notes 7 1/8s, 2028 365,000 448,896 Telefonica Emisiones SAU company guaranty sr. unsec. notes 4.57s, 2023 (Spain) 150,000 147,913 Telefonica Emisiones SAU company guaranty sr. unsec. unsub. notes 3.192s, 2018 (Spain) 185,000 188,407 Time Warner Cable, Inc. company guaranty sr. unsec. unsub. notes 6 3/4s, 2039 230,000 216,591 Time Warner Entertainment Co. LP company guaranty sr. unsec. bonds 8 3/8s, 2033 541,000 589,410 Time Warner Entertainment Co. LP company guaranty sr. unsec. bonds 8 3/8s, 2023 88,000 101,216 Verizon Communications, Inc. sr. unsec. unsub. notes 6.4s, 2033 1,390,000 1,608,040 Verizon Communications, Inc. sr. unsec. unsub. notes 4 1/2s, 2020 50,000 53,556 Verizon New Jersey, Inc. company guaranty sr. unsec. unsub. bonds 8s, 2022 165,000 199,197 Verizon Pennsylvania, Inc. company guaranty sr. unsec. bonds 8.35s, 2030 505,000 600,393 Videotron, Ltd. company guaranty sr. unsec. unsub. notes 5s, 2022 (Canada) 110,000 107,525 WideOpenWest Finance, LLC/WideOpenWest Capital Corp. company guaranty sr. unsec. notes 10 1/4s, 2019 180,000 199,800 Wind Acquisition Finance SA 144A sr. notes 11 3/4s, 2017 (Luxembourg) 320,000 340,400 Windstream Corp. company guaranty sr. unsec. unsub. notes 7 7/8s, 2017 280,000 319,900 Windstream Corp. company guaranty sr. unsec. unsub. notes 6 3/8s, 2023 50,000 46,750 Consumer cyclicals (3.3%) 21st Century Fox America, Inc. company guaranty sr. unsec. unsub. debs. 7 3/4s, 2045 363,000 458,688 21st Century Fox America, Inc. company guaranty sr. unsec. unsub. notes 6.2s, 2034 10,000 11,070 Academy, Ltd./Academy Finance Corp. 144A company guaranty sr. unsec. notes 9 1/4s, 2019 15,000 16,538 AMC Entertainment, Inc. company guaranty sr. sub. notes 9 3/4s, 2020 120,000 137,250 American Media, Inc. 144A notes 13 1/2s, 2018 7,394 7,986 Autonation, Inc. company guaranty sr. unsec. notes 6 3/4s, 2018 65,000 75,238 Autonation, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2020 30,000 32,250 Beazer Homes USA, Inc. company guaranty sr. unsec. notes 8 1/8s, 2016 35,000 39,025 Beazer Homes USA, Inc. company guaranty sr. unsec. notes 7 1/4s, 2023 50,000 50,000 Bon-Ton Department Stores, Inc. (The) company guaranty notes 10 5/8s, 2017 56,000 56,000 Bon-Ton Department Stores, Inc. (The) company guaranty notes 8s, 2021 35,000 35,263 Brookfield Residential Properties, Inc. 144A company guaranty sr. unsec. notes 6 1/2s, 2020 (Canada) 125,000 129,688 Brookfield Residential Properties, Inc./Brookfield Residential US Corp. 144A company guaranty sr. unsec. notes 6 1/8s, 2022 (Canada) 60,000 60,366 Building Materials Corp. of America 144A sr. notes 7s, 2020 45,000 48,375 Building Materials Corp. of America 144A sr. notes 6 3/4s, 2021 75,000 81,188 Burlington Coat Factory Warehouse Corp. company guaranty sr. unsec. notes 10s, 2019 95,000 106,994 Caesars Entertainment Operating Co., Inc. company guaranty sr. notes 9s, 2020 210,000 204,225 Caesars Entertainment Operating Co., Inc. sr. notes 11 1/4s, 2017 105,000 106,838 CBS Corp. company guaranty sr. unsec. debs. 7 7/8s, 2030 160,000 199,069 CCM Merger, Inc. 144A company guaranty sr. unsec. notes 9 1/8s, 2019 75,000 78,563 Cedar Fair LP/Canada's Wonderland Co./Magnum Management Corp. company guaranty sr. unsec. notes 9 1/8s, 2018 35,000 37,975 Cedar Fair LP/Canada's Wonderland Co./Magnum Management Corp. company guaranty sr. unsec. notes 5 1/4s, 2021 55,000 54,313 Ceridian Corp. company guaranty sr. unsec. notes 12 1/4s, 2015 (PIK) 42,000 42,315 Chinos Intermediate Holdings A, Inc. 144A sr. unsec. notes 7 3/4s, 2019 (PIK) 100,000 101,750 Choice Hotels International, Inc. company guaranty sr. unsec. unsub. notes 5.7s, 2020 260,000 273,650 Chrysler Group, LLC/CG Co-Issuer, Inc. company guaranty notes 8 1/4s, 2021 110,000 125,125 Churchill Downs, Inc. 144A company guaranty sr. unsec. notes 5 3/8s, 2021 45,000 45,788 Cinemark USA, Inc. company guaranty sr. unsec. notes 4 7/8s, 2023 15,000 14,100 Cinemark USA, Inc. company guaranty sr. unsec. sub. notes 7 3/8s, 2021 80,000 88,400 Clear Channel Communications, Inc. company guaranty sr. notes 9s, 2021 60,000 60,600 Clear Channel Communications, Inc. company guaranty sr. notes 9s, 2019 170,000 173,400 Clear Channel Worldwide Holdings, Inc. company guaranty sr. unsec. notes 7 5/8s, 2020 170,000 178,713 CST Brands, Inc. company guaranty sr. unsec. notes 5s, 2023 140,000 135,100 Cumulus Media Holdings, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s, 2019 90,000 94,950 D.R. Horton, Inc. company guaranty sr. unsec. notes 5 3/4s, 2023 20,000 20,350 DH Services Luxembourg Sarl 144A company guaranty sr. unsec. notes 7 3/4s, 2020 (Luxembourg) 120,000 127,500 Entercom Radio, LLC company guaranty sr. unsec. sub. notes 10 1/2s, 2019 130,000 147,225 Expedia, Inc. company guaranty sr. unsec. unsub. notes 5.95s, 2020 350,000 378,832 FelCor Lodging LP company guaranty sr. notes 6 3/4s, 2019 (R) 305,000 324,825 FelCor Lodging LP company guaranty sr. notes 5 5/8s, 2023 (R) 30,000 29,250 Ford Motor Co. sr. unsec. unsub. bonds 7.7s, 2097 95,000 102,777 Ford Motor Co. sr. unsec. unsub. notes 7.4s, 2046 140,000 167,384 Ford Motor Credit Co., LLC sr. unsec. notes 8 1/8s, 2020 1,240,000 1,557,851 Gannett Co., Inc. 144A company guaranty sr. unsec. notes 5 1/8s, 2020 55,000 55,688 Gannett Co., Inc. 144A company guaranty sr. unsec. notes 5 1/8s, 2019 70,000 72,888 Garda World Security Corp. 144A company guaranty sr. unsec. unsub. notes 7 1/4s, 2021 (Canada) 135,000 136,856 General Motors Financial Co., Inc. 144A company guaranty sr. unsec. notes 4 1/4s, 2023 25,000 23,781 General Motors Financial Co., Inc. 144A sr. unsec. notes 3 1/4s, 2018 163,000 163,000 General Motors Financial Co., Inc. 144A sr. unsec. notes 2 3/4s, 2016 232,000 234,900 Gibson Brands, Inc. company guaranty sr. notes 8 7/8s, 2018 75,000 78,938 GLP Capital LP/GLP Financing II, Inc. 144A company guaranty sr. unsec. notes 4 7/8s, 2020 100,000 100,000 GLP Capital LP/GLP Financing II, Inc. 144A company guaranty sr. unsec. notes 4 3/8s, 2018 175,000 178,938 Gray Television, Inc. company guaranty sr. unsec. notes 7 1/2s, 2020 125,000 132,813 Great Canadian Gaming Corp. 144A company guaranty sr. unsec. notes 6 5/8s, 2022 (Canada) CAD 140,000 137,622 Griffey Intermediate, Inc./Griffey Finance Sub, LLC 144A sr. unsec. notes 7s, 2020 $95,000 75,050 Grupo Televisa S.A.B. sr. unsec. unsub. notes 6 5/8s, 2025 (Mexico) 360,000 402,938 Hanesbrands, Inc. company guaranty sr. unsec. notes 6 3/8s, 2020 150,000 163,875 Historic TW, Inc. company guaranty sr. unsec. unsub. bonds 9.15s, 2023 105,000 139,239 Home Depot, Inc. (The) sr. unsec. notes 5.95s, 2041 300,000 348,323 Host Hotels & Resorts LP sr. unsec. unsub. notes 6s, 2021 (R) 147,000 160,057 Host Hotels & Resorts LP sr. unsec. unsub. notes 5 1/4s, 2022 (R) 68,000 70,888 Howard Hughes Corp. (The) 144A sr. unsec. notes 6 7/8s, 2021 100,000 103,750 Hyatt Hotels Corp. sr. unsec. unsub. notes 3 3/8s, 2023 80,000 73,055 Igloo Holdings Corp. 144A sr. unsec. unsub. notes 8 1/4s, 2017 (PIK) 140,000 142,625 Interactive Data Corp. company guaranty sr. unsec. notes 10 1/4s, 2018 90,000 98,663 Isle of Capri Casinos, Inc. company guaranty sr. unsec. notes 5 7/8s, 2021 55,000 54,038 Isle of Capri Casinos, Inc. company guaranty sr. unsec. sub. notes 8 7/8s, 2020 70,000 74,725 Isle of Capri Casinos, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s, 2019 105,000 113,663 Jeld-Wen, Inc. 144A sr. notes 12 1/4s, 2017 125,000 141,875 Jo-Ann Stores Holdings, Inc. 144A sr. unsec. notes 9 3/4s, 2019 (PIK) 45,000 47,081 K Hovnanian Enterprises, Inc. 144A sr. notes 7 1/4s, 2020 65,000 69,225 L Brands, Inc. company guaranty sr. unsec. notes 6 5/8s, 2021 120,000 131,400 L Brands, Inc. sr. unsec. notes 5 5/8s, 2022 45,000 46,013 Lamar Media Corp. company guaranty sr. sub. notes 5 7/8s, 2022 55,000 56,375 Lender Processing Services, Inc. company guaranty sr. unsec. unsub. notes 5 3/4s, 2023 115,000 119,025 Lennar Corp. company guaranty sr. unsec. unsub. notes 4 3/4s, 2022 40,000 37,100 M/I Homes, Inc. company guaranty sr. unsec. notes 8 5/8s, 2018 160,000 173,200 Macy's Retail Holdings, Inc. company guaranty sr. unsec. notes 6.9s, 2029 210,000 238,304 Macy's Retail Holdings, Inc. company guaranty sr. unsec. notes 5 1/8s, 2042 190,000 181,837 Macy's Retail Holdings, Inc. company guaranty sr. unsec. notes 4.3s, 2043 500,000 421,974 Macy's Retail Holdings, Inc. company guaranty sr. unsec. notes 3 7/8s, 2022 85,000 84,879 Marriott International, Inc. sr. unsec. unsub. notes 3s, 2019 350,000 351,384 Masonite International Corp., 144A company guaranty sr. notes 8 1/4s, 2021 (Canada) 120,000 132,000 Mattamy Group Corp. 144A sr. unsec. notes 6 1/2s, 2020 (Canada) 85,000 84,150 MGM Resorts International company guaranty sr. unsec. notes 7 5/8s, 2017 100,000 113,750 MGM Resorts International company guaranty sr. unsec. notes 6 7/8s, 2016 75,000 82,500 MGM Resorts International company guaranty sr. unsec. notes 6 3/4s, 2020 70,000 74,900 MGM Resorts International company guaranty sr. unsec. unsub. notes 8 5/8s, 2019 65,000 76,213 MGM Resorts International company guaranty sr. unsec. unsub. notes 7 3/4s, 2022 60,000 66,750 MGM Resorts International company guaranty sr. unsec. unsub. notes 6 5/8s, 2021 25,000 26,344 Michaels FinCo Holdings, LLC/Michaels FinCo, Inc. 144A sr. unsec. notes 7 1/2s, 2018 (PIK) 80,000 82,800 Michaels Stores, Inc. company guaranty notes 11 3/8s, 2016 52,000 53,236 Michaels Stores, Inc. company guaranty sr. unsec. notes 7 3/4s, 2018 10,000 10,850 MTR Gaming Group, Inc. company guaranty notes 11 1/2s, 2019 272,706 303,045 Navistar International Corp. sr. notes 8 1/4s, 2021 159,000 164,168 Needle Merger Sub Corp. 144A sr. unsec. notes 8 1/8s, 2019 125,000 130,781 Neiman Marcus Group, LLC (The) company guaranty sr. notes 7 1/8s, 2028 80,000 79,200 Neiman Marcus Group, LLC (The) 144A company guaranty sr. unsec. notes 8 3/4s, 2021 (PIK) 75,000 78,563 Neiman Marcus Group, LLC (The) 144A company guaranty sr. unsec. notes 8s, 2021 55,000 57,475 News America Holdings, Inc. company guaranty sr. unsec. debs. 7 3/4s, 2024 300,000 351,415 Nexstar Broadcasting, Inc. company guaranty sr. unsec. unsub. notes 6 7/8s, 2020 50,000 53,500 Nielsen Co. Luxembourg S.a.r.l. (The) 144A company guaranty sr. unsec. notes 5 1/2s, 2021 (Luxembourg) 55,000 56,100 Nielsen Finance, LLC/Nielsen Finance Co. company guaranty sr. unsec. notes 4 1/2s, 2020 45,000 43,763 Nortek, Inc. company guaranty sr. unsec. notes 10s, 2018 130,000 143,488 Nortek, Inc. company guaranty sr. unsec. notes 8 1/2s, 2021 90,000 99,675 O'Reilly Automotive, Inc. company guaranty sr. unsec. unsub. notes 3.85s, 2023 90,000 86,370 Owens Corning company guaranty sr. unsec. notes 9s, 2019 40,000 49,200 Penn National Gaming, Inc. 144A sr. unsec. notes 5 7/8s, 2021 65,000 64,188 Penske Automotive Group, Inc. company guaranty sr. unsec. sub. notes 5 3/4s, 2022 85,000 86,913 PETCO Animal Supplies, Inc. 144A company guaranty sr. notes 9 1/4s, 2018 55,000 58,988 Petco Holdings, Inc. 144A sr. unsec. notes 8 1/2s, 2017 (PIK) 55,000 56,100 Pitney Bowes, Inc. sr. unsec. unsub. notes Ser. MTN, 5 1/4s, 2037 420,000 450,529 Pulte Group, Inc. company guaranty sr. unsec. notes 7 5/8s, 2017 95,000 109,250 Pulte Group, Inc. company guaranty sr. unsec. unsub. notes 7 7/8s, 2032 65,000 66,788 Quiksilver, Inc./QS Wholesale, Inc. company guaranty sr. unsec. notes 10s, 2020 10,000 11,300 Quiksilver, Inc./QS Wholesale, Inc. company guaranty sr. notes 7 7/8s, 2018 10,000 10,850 Realogy Corp. 144A company guaranty sr. notes 7 5/8s, 2020 25,000 28,063 Regal Entertainment Group sr. unsec. notes 5 3/4s, 2023 100,000 98,250 Rent-A-Center, Inc./TX company guaranty sr. unsec. notes 4 3/4s, 2021 70,000 65,625 Rivers Pittsburgh Borrower LP/Rivers Pittsburgh Finance Corp. 144A sr. notes 9 1/2s, 2019 74,000 80,568 ROC Finance, LLC/ROC Finance 1 Corp. 144A notes 12 1/8s, 2018 125,000 128,438 Sabre Holdings Corp. sr. unsec. unsub. notes 8.35s, 2016 235,000 262,025 Sabre, Inc. 144A sr. notes 8 1/2s, 2019 95,000 104,975 Sinclair Television Group, Inc. company guaranty sr. unsec. notes 5 3/8s, 2021 40,000 39,400 Sinclair Television Group, Inc. sr. unsec. notes 6 1/8s, 2022 40,000 40,400 Sinclair Television Group, Inc. 144A company guaranty sr. unsec. notes 6 3/8s, 2021 80,000 82,600 Sirius XM Holdings, Inc. 144A sr. unsec. bonds 5 7/8s, 2020 110,000 112,475 Sirius XM Holdings, Inc. 144A sr. unsec. notes 5 1/4s, 2022 25,000 25,313 Six Flags Entertainment Corp. 144A company guaranty sr. unsec. unsub. notes 5 1/4s, 2021 115,000 112,413 Spectrum Brands Escrow Corp. 144A company guaranty sr. unsec. notes 6 5/8s, 2022 5,000 5,313 Spectrum Brands Escrow Corp. 144A company guaranty sr. unsec. notes 6 3/8s, 2020 5,000 5,338 Spectrum Brands, Inc. company guaranty sr. unsec. unsub. notes 6 3/4s, 2020 85,000 91,481 Standard Pacific Corp. company guaranty sr. unsec. notes 6 1/4s, 2021 40,000 41,700 SugarHouse HSP Gaming Prop. Mezz LP/SugarHouse HSP Gaming Finance Corp. 144A sr. notes 6 3/8s, 2021 45,000 43,425 Taylor Morrison Communities, Inc./Monarch Communities, Inc. 144A company guaranty sr. unsec. notes 7 3/4s, 2020 21,000 23,100 Taylor Morrison Communities, Inc./Monarch Communities, Inc. 144A company guaranty sr. unsec. notes 5 1/4s, 2021 40,000 38,900 Taylor Morrison Communities, Inc./Monarch Communities, Inc. 144A sr. notes 7 3/4s, 2020 108,000 118,800 TJX Cos., Inc. sr. unsec. notes 2 1/2s, 2023 112,000 101,317 Townsquare Radio, LLC/Townsquare Radio, Inc. 144A company guaranty sr. unsec. notes 9s, 2019 60,000 64,950 Travelport, LLC company guaranty sr. unsec. sub. notes 11 7/8s, 2016 35,000 35,525 Travelport, LLC/Travelport Holdings, Inc. 144A company guaranty sr. unsec. unsub. notes 13 7/8s, 2016 (PIK) 116,401 123,385 TRW Automotive, Inc. 144A company guaranty sr. unsec. notes 4 1/2s, 2021 30,000 30,375 TRW Automotive, Inc. 144A company guaranty sr. unsec. notes 4.45s, 2023 125,000 122,188 TRW Automotive, Inc. 144A company guaranty sr. unsec. unsub. notes 7s, 2014 120,000 121,200 Univision Communications, Inc. 144A company guaranty sr. unsec. notes 8 1/2s, 2021 185,000 203,500 Wal-Mart Stores, Inc. sr. unsec. unsub. notes 6 1/2s, 2037 198,000 247,684 Wal-Mart Stores, Inc. sr. unsec. unsub. notes 5s, 2040 120,000 125,543 Wal-Mart Stores, Inc. sr. unsec. unsub. notes 4 7/8s, 2040 655,000 667,776 Walt Disney Co. (The) sr. unsec. notes 2 3/4s, 2021 120,000 115,778 Walt Disney Co. (The) sr. unsec. unsub. notes 4 3/8s, 2041 50,000 46,730 Consumer staples (1.5%) Affinion Group, Inc. company guaranty sr. unsec. notes 7 7/8s, 2018 265,000 238,500 Affinion Investments, LLC 144A company guaranty sr. unsec. sub. notes 13 1/2s, 2018 25,500 25,373 Altria Group, Inc. company guaranty sr. unsec. bonds 4s, 2024 128,000 125,507 Altria Group, Inc. company guaranty sr. unsec. notes 9.7s, 2018 42,000 55,204 Altria Group, Inc. company guaranty sr. unsec. unsub. notes 2.85s, 2022 500,000 461,083 Anheuser-Busch InBev Worldwide, Inc. company guaranty unsec. unsub. notes 5 3/8s, 2020 450,000 516,446 Ashtead Capital, Inc. 144A company guaranty sr. notes 6 1/2s, 2022 45,000 47,981 Avis Budget Car Rental, LLC/Avis Budget Finance, Inc. company guaranty sr. unsec. unsub. notes 9 3/4s, 2020 30,000 35,025 Avis Budget Car Rental, LLC/Avis Budget Finance, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2023 40,000 38,750 B&G Foods, Inc. company guaranty sr. unsec. notes 4 5/8s, 2021 60,000 57,450 Bunge, Ltd. Finance Corp. company guaranty sr. unsec. unsub. notes 4.1s, 2016 90,000 95,054 Bunge, Ltd. Finance Corp. company guaranty sr. unsec. notes 8 1/2s, 2019 10,000 12,285 Burger King Corp. company guaranty sr. unsec. notes 9 7/8s, 2018 140,000 155,400 Cargill, Inc. 144A sr. unsec. notes 4.1s, 2042 315,000 270,446 Claire's Stores, Inc. company guaranty sr. notes 8 7/8s, 2019 80,000 82,400 Claire's Stores, Inc. 144A company guaranty sr. notes 6 1/8s, 2020 30,000 28,725 Claire's Stores, Inc. 144A sr. notes 9s, 2019 130,000 141,050 Constellation Brands, Inc. company guaranty sr. unsec. notes 4 1/4s, 2023 30,000 27,900 Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 7 1/4s, 2016 130,000 147,550 Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 6s, 2022 45,000 48,038 Corrections Corp. of America company guaranty sr. unsec. notes 4 5/8s, 2023 (R) 30,000 28,275 Corrections Corp. of America company guaranty sr. unsec. notes 4 1/8s, 2020 (R) 25,000 24,500 CVS Pass-Through Trust 144A sr. mtge. notes 4.704s, 2036 270,000 269,474 Dave & Buster's, Inc. company guaranty sr. unsec. unsub. notes 11s, 2018 110,000 120,588 Dean Foods Co. company guaranty sr. unsec. unsub. notes 7s, 2016 115,000 127,075 Delhaize Group company guaranty sr. unsec. notes 4 1/8s, 2019 (Belgium) 33,000 33,925 Diageo Investment Corp. company guaranty sr. unsec. debs. 8s, 2022 135,000 175,891 DineEquity, Inc. company guaranty sr. unsec. notes 9 1/2s, 2018 145,000 160,950 Elizabeth Arden, Inc. sr. unsec. unsub. notes 7 3/8s, 2021 190,000 207,100 Erac USA Finance, LLC company guaranty sr. unsec. notes 7s, 2037 230,000 272,187 Hawk Acquisition Sub, Inc. 144A sr. notes 4 1/4s, 2020 130,000 125,775 Hertz Corp. (The) company guaranty sr. unsec. notes 7 1/2s, 2018 75,000 80,906 Hertz Corp. (The) company guaranty sr. unsec. notes 6 1/4s, 2022 55,000 56,788 Hertz Corp. (The) company guaranty sr. unsec. notes 5 7/8s, 2020 45,000 46,631 JBS USA, LLC/JBS USA Finance, Inc. 144A sr. unsec. notes 7 1/4s, 2021 (Brazil) 30,000 31,200 JBS USA, LLC/JBS USA Finance, Inc. 144A sr. unsec. notes 8 1/4s, 2020 (Brazil) 35,000 37,975 JBS USA, LLC/JBS USA Finance, Inc. 144A sr. unsec. notes 7 1/4s, 2021 (Brazil) 140,000 146,300 Kerry Group Financial Services 144A company guaranty sr. unsec. notes 3.2s, 2023 (Ireland) 357,000 323,252 Kraft Foods Group, Inc. sr. unsec. unsub. notes 6 1/2s, 2040 350,000 410,372 Kraft Foods Group, Inc. sr. unsec. unsub. notes 5s, 2042 65,000 64,076 Landry's Holdings II, Inc. 144A sr. unsec. notes 10 1/4s, 2018 60,000 63,675 Landry's, Inc. 144A sr. unsec. notes 9 3/8s, 2020 190,000 207,100 Libbey Glass, Inc. company guaranty sr. notes 6 7/8s, 2020 139,000 150,120 McDonald's Corp. sr. unsec. bonds 6.3s, 2037 300,000 362,649 McDonald's Corp. sr. unsec. notes 5.7s, 2039 270,000 303,297 Molson Coors Brewing Co. company guaranty sr. unsec. unsub. notes 5s, 2042 230,000 225,043 PepsiCo, Inc. sr. unsec. notes 7.9s, 2018 82,000 102,498 Post Holdings, Inc. company guaranty sr. unsec. notes 7 3/8s, 2022 50,000 53,500 Post Holdings, Inc. company guaranty sr. unsec. notes 7 3/8s, 2022 10,000 10,700 Prestige Brands, Inc. 144A sr. unsec. notes 5 3/8s, 2021 85,000 85,638 Revlon Consumer Products Corp. company guaranty sr. unsec. notes 5 3/4s, 2021 135,000 133,144 Rite Aid Corp. company guaranty sr. unsec. unsub. notes 9 1/4s, 2020 115,000 131,963 Smithfield Foods, Inc. sr. unsec. unsub. notes 6 5/8s, 2022 80,000 84,600 Sun Merger Sub, Inc. sr. unsec. notes 5 7/8s, 2021 20,000 20,500 Sun Merger Sub, Inc. 144A sr. unsec. notes 5 1/4s, 2018 15,000 15,675 Tyson Foods, Inc. company guaranty sr. unsec. unsub. notes 6.6s, 2016 470,000 524,641 United Rentals North America, Inc. company guaranty sr. unsec. notes 7 5/8s, 2022 70,000 77,788 Wells Enterprises, Inc. 144A sr. notes 6 3/4s, 2020 25,000 25,375 WPP Finance UK company guaranty sr. unsec. notes 8s, 2014 (United Kingdom) 295,000 309,680 Energy (2.9%) Access Midstream Partners LP/ACMP Finance Corp. company guaranty sr. unsec. notes 5 7/8s, 2021 40,000 42,600 Access Midstream Partners LP/ACMP Finance Corp. company guaranty sr. unsec. unsub. notes 6 1/8s, 2022 35,000 37,450 Access Midstream Partners LP/ACMP Finance Corp. company guaranty sr. unsec. unsub. notes 4 7/8s, 2023 155,000 149,575 Alpha Natural Resources, Inc. company guaranty sr. unsec. notes 6 1/4s, 2021 85,000 72,675 Anadarko Finance Co. company guaranty sr. unsec. unsub. notes Ser. B, 7 1/2s, 2031 365,000 443,770 Anadarko Petroleum Corp. sr. notes 5.95s, 2016 41,000 45,755 Anadarko Petroleum Corp. sr. unsec. notes 6.45s, 2036 125,000 140,367 Anadarko Petroleum Corp. sr. unsec. unsub. notes 6.95s, 2019 185,000 220,193 Antero Resources Finance Corp. 144A company guaranty sr. unsec. notes 5 3/8s, 2021 85,000 85,850 Apache Corp. sr. unsec. unsub. notes 3 1/4s, 2022 192,000 189,169 Apache Corp. sr. unsec. unsub. notes 5.1s, 2040 45,000 45,491 Athlon Holdings LP/Athlon Finance Corp. 144A company guaranty sr. unsec. notes 7 3/8s, 2021 123,000 129,150 Atwood Oceanics, Inc. sr. unsec. unsub. notes 6 1/2s, 2020 50,000 53,375 Aurora USA Oil & Gas Inc. 144A company guaranty sr. unsec. notes 9 7/8s, 2017 85,000 91,375 BP Capital Markets PLC company guaranty sr. unsec. unsub. notes 3.2s, 2016 (United Kingdom) 570,000 598,680 Calfrac Holdings LP 144A company guaranty sr. unsec. unsub. notes 7 1/2s, 2020 70,000 71,400 Canadian Natural Resources, Ltd. sr. unsec. unsub. notes 5.7s, 2017 (Canada) 520,000 584,385 Carrizo Oil & Gas, Inc. company guaranty sr. unsec. notes 8 5/8s, 2018 160,000 173,200 Chaparral Energy, Inc. company guaranty sr. unsec. notes 9 7/8s, 2020 155,000 175,150 Chaparral Energy, Inc. company guaranty sr. unsec. notes 8 1/4s, 2021 35,000 37,975 Chesapeake Energy Corp. company guaranty sr. unsec. notes 5 3/4s, 2023 30,000 30,900 Chesapeake Oilfield Operating, LLC/Chesapeake Oilfield Finance, Inc. company guaranty sr. unsec. unsub. notes 6 5/8s, 2019 110,000 115,225 Concho Resources, Inc. company guaranty sr. unsec. notes 6 1/2s, 2022 110,000 118,800 Concho Resources, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2023 60,000 61,650 Concho Resources, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2022 50,000 51,625 Connacher Oil and Gas, Ltd. 144A notes 8 1/2s, 2019 (Canada) 55,000 37,813 CONSOL Energy, Inc. company guaranty sr. unsec. notes 8 1/4s, 2020 300,000 324,750 CONSOL Energy, Inc. company guaranty sr. unsec. notes 8s, 2017 20,000 21,075 Continental Resources, Inc. company guaranty sr. unsec. notes 5s, 2022 185,000 192,169 Crosstex Energy LP/Crosstex Energy Finance Corp. company guaranty sr. unsec. notes 8 7/8s, 2018 230,000 241,788 Denbury Resources, Inc. company guaranty sr. unsec. sub. notes 8 1/4s, 2020 109,000 120,173 Denbury Resources, Inc. company guaranty sr. unsec. sub. notes 6 3/8s, 2021 15,000 15,938 EXCO Resources, Inc. company guaranty sr. unsec. notes 7 1/2s, 2018 180,000 171,900 Forbes Energy Services, Ltd. company guaranty sr. unsec. notes 9s, 2019 150,000 147,000 Forum Energy Technologies, Inc. 144A sr. unsec. notes 6 1/4s, 2021 100,000 105,000 Gazprom OAO Via Gaz Capital SA 144A sr. unsec. unsub. notes 8.146s, 2018 (Russia) 288,000 339,209 Gazprom OAO Via White Nights Finance BV notes 10 1/2s, 2014 (Russia) 1,200,000 1,225,308 Goodrich Petroleum Corp. company guaranty sr. unsec. unsub. notes 8 7/8s, 2019 180,000 187,200 Gulfport Energy Corp. company guaranty sr. unsec. unsub. notes 7 3/4s, 2020 135,000 143,775 Halcon Resources Corp. company guaranty sr. unsec. unsub. notes 9 3/4s, 2020 20,000 20,850 Halcon Resources Corp. company guaranty sr. unsec. unsub. notes 8 7/8s, 2021 250,000 252,500 Hercules Offshore, Inc. 144A company guaranty sr. notes 7 1/8s, 2017 10,000 10,638 Hercules Offshore, Inc. 144A company guaranty sr. unsec. notes 7 1/2s, 2021 35,000 37,100 Hercules Offshore, Inc. 144A sr. unsec. notes 8 3/4s, 2021 40,000 44,350 Hess Corp. sr. unsec. unsub. notes 7.3s, 2031 140,000 170,978 Hiland Partners LP/Hiland Partners Finance Corp. 144A company guaranty sr. notes 7 1/4s, 2020 80,000 85,800 Kerr-McGee Corp. company guaranty sr. unsec. unsub. notes 7 7/8s, 2031 40,000 50,054 Key Energy Services, Inc. company guaranty unsec. unsub. notes 6 3/4s, 2021 125,000 128,125 Kodiak Oil & Gas Corp. company guaranty sr. unsec. unsub. notes 8 1/8s, 2019 190,000 210,900 Kodiak Oil & Gas Corp. company guaranty sr. unsec. unsub. notes 5 1/2s, 2022 20,000 19,900 Laredo Petroleum, Inc. company guaranty sr. unsec. unsub. notes 9 1/2s, 2019 160,000 178,800 Linn Energy, LLC/Linn Energy Finance Corp. 144A company guaranty sr. unsec. notes 7s, 2019 220,000 222,200 Lone Pine Resources Canada, Ltd. company guaranty sr. unsec. notes 10 3/8s, 2017 (Canada) (In default) (NON) 59,000 17,700 Lukoil International Finance BV 144A company guaranty sr. unsec. notes 4.563s, 2023 (Russia) 200,000 187,966 Marathon Petroleum Corp. sr. unsec. unsub. notes 6 1/2s, 2041 125,000 142,464 MEG Energy Corp. 144A company guaranty sr. unsec. notes 6 1/2s, 2021 (Canada) 45,000 47,363 MEG Energy Corp. 144A company guaranty sr. unsec. notes 6 3/8s, 2023 (Canada) 40,000 40,300 Milagro Oil & Gas, Inc. company guaranty notes 10 1/2s, 2016 (In default) (NON) 130,000 97,500 Newfield Exploration Co. sr. unsec. notes 5 3/4s, 2022 90,000 92,813 Noble Corp. PLC company guaranty sr. unsec. notes 6.05s, 2041 285,000 292,883 Northern Oil and Gas, Inc. company guaranty sr. unsec. notes 8s, 2020 100,000 104,750 Oasis Petroleum, Inc. company guaranty sr. unsec. notes 6 7/8s, 2023 60,000 63,750 Oasis Petroleum, Inc. 144A company guaranty sr. unsec. unsub. notes 6 7/8s, 2022 90,000 95,400 Offshore Group Investment, Ltd. company guaranty sr. notes 7 1/2s, 2019 (Cayman Islands) 110,000 119,367 Offshore Group Investment, Ltd. company guaranty sr. notes 7 1/8s, 2023 (Cayman Islands) 85,000 86,700 Peabody Energy Corp. company guaranty sr. unsec. notes 7 3/8s, 2016 75,000 84,375 Peabody Energy Corp. company guaranty sr. unsec. unsub. notes 6s, 2018 80,000 85,200 PetroBakken Energy, Ltd. sr. unsec. notes Ser. REGS, 8 5/8s, 2020 (Canada) 30,000 30,300 PetroBakken Energy, Ltd. 144A sr. unsec. notes 8 5/8s, 2020 (Canada) 170,000 171,700 Petrohawk Energy Corp. company guaranty sr. unsec. notes 7 1/4s, 2018 335,000 361,130 Petroleos de Venezuela SA sr. unsec. notes 4.9s, 2014 (Venezuela) 1,465,000 1,347,536 Plains Exploration & Production Co. company guaranty sr. unsec. notes 6 3/4s, 2022 595,000 655,407 Range Resources Corp. company guaranty sr. sub. notes 6 3/4s, 2020 85,000 92,013 Range Resources Corp. company guaranty sr. unsec. sub. notes 5s, 2022 40,000 39,300 Rosetta Resources, Inc. company guaranty sr. unsec. notes 9 1/2s, 2018 145,000 155,150 Rosetta Resources, Inc. company guaranty sr. unsec. unsub. notes 5 5/8s, 2021 60,000 59,850 Sabine Pass LNG LP company guaranty sr. notes 7 1/2s, 2016 165,000 186,450 Sabine Pass LNG LP company guaranty sr. notes 6 1/2s, 2020 40,000 41,500 Samson Investment Co. 144A sr. unsec. notes 10 1/2s, 2020 225,000 245,250 SandRidge Energy, Inc. company guaranty sr. unsec. unsub. notes 7 1/2s, 2021 65,000 68,088 Seven Generations Energy, Ltd. 144A sr. unsec. notes 8 1/4s, 2020 (Canada) 40,000 43,200 Shelf Drilling Holdings, Ltd. 144A sr. notes 8 5/8s, 2018 95,000 102,600 Shell International Finance BV company guaranty sr. unsec. notes 3.1s, 2015 (Netherlands) 585,000 607,041 SM Energy Co. sr. unsec. notes 6 5/8s, 2019 50,000 53,125 SM Energy Co. sr. unsec. notes 6 1/2s, 2021 45,000 47,700 SM Energy Co. sr. unsec. unsub. notes 6 1/2s, 2023 20,000 21,000 Spectra Energy Capital, LLC sr. notes 8s, 2019 215,000 255,804 Statoil ASA company guaranty sr. unsec. notes 5.1s, 2040 (Norway) 170,000 176,439 Tervita Corp. 144A sr. unsec. notes 10 7/8s, 2018 (Canada) 30,000 30,318 Trinidad Drilling, Ltd. 144A sr. unsec. notes 7 7/8s, 2019 (Canada) 20,000 21,250 Unit Corp. company guaranty sr. sub. notes 6 5/8s, 2021 120,000 126,600 Weatherford Bermuda company guaranty sr. unsec. notes 9 7/8s, 2039 (Bermuda) 270,000 378,000 Weatherford International, LLC company guaranty sr. unsec. unsub. notes 6.8s, 2037 90,000 97,270 Weatherford International, LLC company guaranty sr. unsec. unsub. notes 6.35s, 2017 100,000 113,051 Whiting Petroleum Corp. company guaranty sr. unsec. unsub. notes 5 3/4s, 2021 210,000 219,450 Williams Cos., Inc. (The) notes 7 3/4s, 2031 9,000 9,650 Williams Cos., Inc. (The) sr. unsec. notes 7 7/8s, 2021 30,000 34,593 WPX Energy, Inc. sr. unsec. unsub. notes 6s, 2022 35,000 35,000 WPX Energy, Inc. sr. unsec. unsub. notes 5 1/4s, 2017 135,000 144,113 Financials (6.4%) Abbey National Treasury Services PLC/London bank guaranty sr. unsec. unsub. FRN notes 1.818s, 2014 (United Kingdom) 255,000 256,121 ABN Amro Bank NV 144A sr. unsec. notes 4 1/4s, 2017 (Netherlands) 560,000 600,366 Aflac, Inc. sr. unsec. notes 8 1/2s, 2019 315,000 402,318 Aflac, Inc. sr. unsec. notes 6.9s, 2039 135,000 166,041 Allegion US Holding Co., Inc. 144A company guaranty sr. unsec. notes 5 3/4s, 2021 60,000 62,400 Ally Financial, Inc. company guaranty sr. notes 6 1/4s, 2017 80,000 89,200 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 8.3s, 2015 115,000 123,625 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 8s, 2020 50,000 59,938 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 7 1/2s, 2020 50,000 58,250 Ally Financial, Inc. unsec. sub. notes 8s, 2018 60,000 70,800 American International Group, Inc. jr. sub. FRB bonds 8.175s, 2068 321,000 388,410 American International Group, Inc. sr. unsec. Ser. MTN, 5.85s, 2018 639,000 733,043 American International Group, Inc. sr. unsec. unsub. notes 4 1/4s, 2014 355,000 364,195 Associates Corp. of North America sr. unsec. notes 6.95s, 2018 235,000 279,605 AXA SA 144A jr. unsec. sub. FRN notes 6.463s, perpetual maturity (France) 310,000 315,425 AXA SA 144A jr. unsec. sub. FRN notes 6.379s, perpetual maturity (France) 255,000 249,263 Banco del Estado de Chile 144A sr. unsec. notes 2s, 2017 (Chile) 390,000 384,047 Bank of America, NA sub. notes Ser. BKNT, 5.3s, 2017 750,000 826,667 Bank of New York Mellon Corp. (The) sr. unsec. unsub. notes 1.969s, 2017 445,000 448,905 Bank of New York Mellon Corp. (The) 144A sr. unsec. notes Ser. MTN, 2 1/2s, 2016 65,000 67,058 Barclays Bank PLC 144A sub. notes 10.179s, 2021 (United Kingdom) 205,000 270,965 Barclays Bank PLC 144A unsec. sub. notes 6.05s, 2017 (United Kingdom) 100,000 111,798 BBVA International Preferred SAU bank guaranty jr. unsec. sub. FRN notes 5.919s, perpetual maturity (Spain) 435,000 418,688 Bear Stearns Cos., LLC (The) sr. unsec. unsub. notes 5.7s, 2014 155,000 161,901 Bear Stearns Cos., LLC (The) sr. unsec. unsub. notes 7 1/4s, 2018 46,000 55,079 Berkshire Hathaway Finance Corp. company guaranty sr. unsec. unsub. notes 4.3s, 2043 151,000 135,134 BNP Paribas SA sr. unsec. notes Ser. MTN, 2 3/8s, 2017 (France) 190,000 193,700 BNP Paribas SA 144A jr. unsec. sub. FRN notes 5.186s, perpetual maturity (France) 261,000 266,546 BPCE SA 144A unsec. sub. notes 5.7s, 2023 (France) 265,000 273,019 Camden Property Trust sr. unsec. notes 4 7/8s, 2023 (R) 140,000 146,004 CB Richard Ellis Services, Inc. company guaranty sr. unsec. notes 6 5/8s, 2020 95,000 101,650 CBL & Associates LP company guaranty sr. unsec. unsub. notes 5 1/4s, 2023 (R) 430,000 429,429 CBRE Services, Inc. company guaranty sr. unsec. unsub. notes 5s, 2023 45,000 43,256 CIT Group, Inc. sr. unsec. notes 5s, 2023 55,000 52,938 CIT Group, Inc. sr. unsec. notes 5s, 2022 90,000 87,750 CIT Group, Inc. sr. unsec. unsub. notes 5 3/8s, 2020 75,000 79,688 CIT Group, Inc. sr. unsec. unsub. notes 5 1/4s, 2018 70,000 75,075 CIT Group, Inc. 144A company guaranty notes 5 1/2s, 2019 90,000 96,525 Citigroup, Inc. sub. notes 5s, 2014 180,000 185,127 Commerzbank AG 144A unsec. sub. notes 8 1/8s, 2023 (Germany) 625,000 689,063 Community Choice Financial, Inc. company guaranty sr. notes 10 3/4s, 2019 205,000 171,688 Credit Suisse Group AG 144A jr. unsec. sub. FRN notes 7 1/2s, 2049 (Switzerland) 225,000 237,938 DDR Corp. sr. unsec. unsub. notes 7 7/8s, 2020 (R) 250,000 308,845 Duke Realty LP sr. unsec. notes 6 1/2s, 2018 (R) 339,000 387,408 E*Trade Financial Corp. sr. unsec. unsub. notes 6 3/8s, 2019 175,000 187,906 EPR Properties unsec. notes 5 1/4s, 2023 (R) 280,000 273,727 Fifth Third Bancorp jr. unsec. sub. FRB bonds 5.1s, 2049 93,000 82,305 Five Corners Funding Trust 144A unsec. bonds 4.419s, 2023 345,000 340,736 GE Capital Trust I unsec. sub. FRB bonds 6 3/8s, 2067 1,450,000 1,566,000 General Electric Capital Corp. sr. unsec. notes 6 3/4s, 2032 525,000 650,110 General Electric Capital Corp. sr. unsec. notes Ser. GMTN, 3.1s, 2023 100,000 94,876 General Electric Capital Corp. unsec. sub. notes 5.3s, 2021 295,000 329,993 Genworth Holdings, Inc. sr. unsec. unsub. notes 7.7s, 2020 440,000 523,863 Goldman Sachs Group, Inc. (The) sr. notes 7 1/2s, 2019 1,105,000 1,343,724 Hartford Financial Services Group, Inc. (The) sr. unsec. unsub. notes 5 1/8s, 2022 160,000 174,261 HBOS PLC 144A unsec. sub. bonds 6s, 2033 (United Kingdom) 345,000 332,535 HCP, Inc. sr. unsec. unsub. notes 3.15s, 2022 (R) 335,000 305,685 Health Care REIT, Inc. sr. unsec. unsub. notes 3 3/4s, 2023 (R) 250,000 235,896 Highwood Realty LP sr. unsec. bonds 5.85s, 2017 (R) 290,000 319,347 Hockey Merger Sub 2, Inc. 144A sr. unsec. notes 7 7/8s, 2021 115,000 118,163 HSBC Finance Capital Trust IX FRN notes 5.911s, 2035 400,000 412,000 HSBC Finance Corp. sr. unsec. sub. notes 6.676s, 2021 310,000 356,201 HSBC USA Capital Trust I 144A jr. bank guaranty unsec. notes 7.808s, 2026 350,000 354,375 Icahn Enterprises LP/Icahn Enterprises Finance Corp. company guaranty sr. unsec. notes 8s, 2018 110,000 114,400 Icahn Enterprises LP/Icahn Enterprises Finance Corp. company guaranty sr. unsec. notes 6s, 2020 65,000 66,950 ING Bank NV 144A unsec. sub. notes 5.8s, 2023 (Netherlands) 1,365,000 1,415,591 International Lease Finance Corp. sr. unsec. notes 6 1/4s, 2019 40,000 43,300 International Lease Finance Corp. sr. unsec. unsub. notes 5 7/8s, 2022 90,000 90,000 International Lease Finance Corp. sr. unsec. unsub. notes 4 7/8s, 2015 210,000 217,350 International Lease Finance Corp. sr. unsec. unsub. notes 4 5/8s, 2021 40,000 38,300 iStar Financial, Inc. sr. unsec. notes 7 1/8s, 2018 (R) 65,000 71,988 JPMorgan Chase & Co. jr. unsec. sub. FRN notes 7.9s, perpetual maturity 136,000 149,940 Leucadia National Corp. sr. unsec. bonds 5 1/2s, 2023 425,000 424,752 Liberty Mutual Group, Inc. 144A company guaranty jr. unsec. sub. bonds 7.8s, 2037 390,000 419,250 Liberty Mutual Insurance Co. 144A notes 7.697s, 2097 135,000 137,693 Lloyds Bank PLC company guaranty sr. unsec. sub. notes Ser. MTN, 6 1/2s, 2020 (United Kingdom) 390,000 443,329 Macquarie Bank, Ltd. 144A sr. unsec. notes 3.45s, 2015 (Australia) 160,000 165,272 Merrill Lynch & Co., Inc. unsec. sub. FRN notes 1.003s, 2026 100,000 86,032 MetLife Capital Trust IV 144A jr. unsec. sub. notes 7 7/8s, 2037 385,000 441,788 Mid-America Apartments LP sr. unsec. notes 4.3s, 2023 (R) 370,000 360,870 MPT Operating Partnership LP/MPT Finance Corp. company guaranty sr. unsec. notes 6 7/8s, 2021 (R) 45,000 48,150 MPT Operating Partnership LP/MPT Finance Corp. company guaranty sr. unsec. unsub. notes 6 3/8s, 2022 (R) 115,000 119,025 National Money Mart Co. company guaranty sr. unsec. unsub. notes 10 3/8s, 2016 (Canada) 35,000 35,525 Nationstar Mortgage, LLC/Nationstar Capital Corp. company guaranty sr. unsec. notes 9 5/8s, 2019 25,000 28,125 Nationstar Mortgage, LLC/Nationstar Capital Corp. company guaranty sr. unsec. unsub. notes 6 1/2s, 2021 50,000 47,625 Nationstar Mortgage, LLC/Nationstar Capital Corp. company guaranty sr. unsec. notes 6 1/2s, 2018 40,000 40,650 Nationwide Financial Services, Inc. notes 5 5/8s, 2015 425,000 443,834 Neuberger Berman Group, LLC/Neuberger Berman Finance Corp. 144A sr. notes 5 7/8s, 2022 65,000 66,950 Neuberger Berman Group, LLC/Neuberger Berman Finance Corp. 144A sr. notes 5 5/8s, 2020 45,000 47,250 Nuveen Investments, Inc. 144A sr. unsec. notes 9 1/2s, 2020 80,000 80,200 Nuveen Investments, Inc. 144A sr. unsec. notes 9 1/8s, 2017 55,000 55,000 OneAmerica Financial Partners, Inc. 144A bonds 7s, 2033 1,129,000 1,094,248 PHH Corp. sr. unsec. unsub. notes 7 3/8s, 2019 70,000 74,725 Primerica, Inc. sr. unsec. unsub. notes 4 3/4s, 2022 267,000 274,235 Progressive Corp. (The) jr. unsec. sub. FRN notes 6.7s, 2037 190,000 205,200 Provident Funding Associates LP/PFG Finance Corp. 144A company guaranty sr. unsec. notes 6 3/4s, 2021 115,000 114,138 Provident Funding Associates LP/PFG Finance Corp. 144A sr. notes 10 1/8s, 2019 110,000 119,900 Prudential Financial, Inc. jr. unsec. sub. FRN notes 8 7/8s, 2038 245,000 298,288 Prudential Financial, Inc. jr. unsec. sub. FRN notes 5 5/8s, 2043 141,000 138,709 Prudential Financial, Inc. jr. unsec. sub. FRN notes 5.2s, 2044 157,000 151,505 Prudential Holdings, LLC 144A sr. notes Ser. B, 7.245s, 2023 205,000 241,279 Rayonier, Inc. company guaranty sr. unsec. unsub. notes 3 3/4s, 2022 (R) 105,000 98,893 Realty Income Corp. sr. unsec. notes 4.65s, 2023 (R) 120,000 120,772 Royal Bank of Scotland Group PLC unsec. sub. notes 6.1s, 2023 (United Kingdom) 514,000 524,835 Royal Bank of Scotland Group PLC unsec. sub. notes 6s, 2023 (United Kingdom) 106,000 106,755 Royal Bank of Scotland Group PLC unsec. sub. notes 4.7s, 2018 (United Kingdom) 505,000 513,059 Russian Agricultural Bank OJSC Via RSHB Capital SA 144A notes 7 1/8s, 2014 (Russia) 100,000 100,037 Santander Holdings USA, Inc. sr. unsec. unsub. notes 4 5/8s, 2016 93,000 99,019 Santander Issuances SAU 144A bank guaranty unsec. sub. notes 5.911s, 2016 (Spain) 300,000 310,680 Sberbank of Russia Via SB Capital SA 144A sr. notes 4.95s, 2017 (Russia) 300,000 318,000 Simon Property Group LP sr. unsec. unsub. notes 5 1/4s, 2016 (R) 7,000 7,748 Simon Property Group LP sr. unsec. unsub. notes 3 3/8s, 2022 (R) 155,000 151,076 SLM Corp. sr. unsec. unsub. notes Ser. MTN, 8.45s, 2018 110,000 128,150 Societe Generale SA 144A jr. unsec. sub. FRB bonds 7 7/8s, perpetual maturity (France) 210,000 211,575 Springleaf Finance Corp. sr. unsec. unsub. notes 7 3/4s, 2021 25,000 27,000 Springleaf Finance Corp. sr. unsec. unsub. notes 6s, 2020 50,000 50,000 Standard Chartered PLC 144A unsec. sub. notes 3.95s, 2023 (United Kingdom) 395,000 366,371 Swiss Re Treasury US Corp. 144A company guaranty sr. unsec. notes 4 1/4s, 2042 435,000 373,813 TMX Finance, LLC/TitleMax Finance Corp. 144A sr. notes 8 1/2s, 2018 45,000 47,700 Travelers Property Casuality Corp. sr. unsec. unsub. bonds 7 3/4s, 2026 190,000 242,242 VTB Bank OJSC Via VTB Capital SA sr. unsec. notes Ser. 6, 6 1/4s, 2035 (Russia) 500,000 530,000 VTB Bank OJSC Via VTB Capital SA 144A sr. unsec. notes 6 7/8s, 2018 (Russia) 1,887,000 2,059,094 VTB Bank OJSC Via VTB Capital SA 144A unsec. sub. bonds 6.95s, 2022 (Russia) 200,000 205,000 Wachovia Bank NA sub. notes Ser. BKNT, 6s, 2017 500,000 576,950 Wachovia Corp. sr. unsec. notes 5 3/4s, 2017 60,000 68,442 Walter Investment Management Corp. 144A company guaranty sr. unsec. notes 7 7/8s, 2021 80,000 81,000 Westpac Banking Corp. sr. unsec. bonds 3s, 2015 (Australia) 155,000 161,646 Westpac Banking Corp. sr. unsec. notes 4 7/8s, 2019 (Australia) 80,000 88,440 ZFS Finance USA Trust V 144A FRB bonds 6 1/2s, 2037 426,000 453,158 Health care (1.4%) AbbVie, Inc. sr. unsec. unsub. notes 2.9s, 2022 525,000 491,852 Acadia Healthcare Co., Inc. 144A company guaranty sr. unsec. notes 6 1/8s, 2021 100,000 102,500 Actavis PLC sr. unsec. notes 4 5/8s, 2042 165,000 150,804 Actavis PLC sr. unsec. notes 3 1/4s, 2022 135,000 126,207 Actavis PLC sr. unsec. notes 1 7/8s, 2017 30,000 29,837 Aetna, Inc. sr. unsec. unsub. notes 6 3/4s, 2037 318,000 387,809 Amgen, Inc. sr. unsec. notes 3.45s, 2020 500,000 508,544 AmSurg Corp. company guaranty sr. unsec. unsub. notes 5 5/8s, 2020 105,000 109,200 AstraZeneca PLC sr. unsec. unsub. notes 6.45s, 2037 (United Kingdom) 99,000 118,095 Aviv Healthcare Properties LP/Aviv Healthcare Capital Corp. company guaranty sr. unsec. notes 7 3/4s, 2019 80,000 86,000 Aviv Healthcare Properties LP/Aviv Healthcare Capital Corp. 144A company guaranty sr. unsec. notes 6s, 2021 100,000 101,750 Biomet, Inc. company guaranty sr. unsec. sub. notes 6 1/2s, 2020 80,000 82,400 Biomet, Inc. company guaranty sr. unsec. unsub. notes 6 1/2s, 2020 120,000 126,000 Capella Healthcare, Inc. company guaranty sr. unsec. notes 9 1/4s, 2017 115,000 122,475 Capsugel SA 144A sr. unsec. notes 7s, 2019 (Luxembourg) (PIK) 90,000 91,688 CHS/Community Health Systems, Inc. company guaranty sr. notes 5 1/8s, 2018 85,000 87,975 CHS/Community Health Systems, Inc. company guaranty sr. unsec. unsub. notes 8s, 2019 40,000 43,400 CIGNA Corp. sr. unsec. unsub. notes 4 1/2s, 2021 350,000 371,958 ConvaTec Healthcare D Sarl 144A sr. notes 7 3/8s, 2017 (Luxembourg) EUR 100,000 145,545 Endo Finance Co. 144A company guaranty sr. unsec. notes 5 3/4s, 2022 $45,000 45,394 Envision Healthcare Corp. company guaranty sr. unsec. notes 8 1/8s, 2019 62,000 67,193 Fresenius Medical Care US Finance II, Inc. 144A company guaranty sr. unsec. notes 5 5/8s, 2019 85,000 91,800 HCA, Inc. sr. notes 6 1/2s, 2020 320,000 351,600 HCA, Inc. sr. unsec. notes 7 1/2s, 2022 30,000 33,000 Health Net, Inc. sr. unsec. bonds 6 3/8s, 2017 175,000 188,563 Healthcare Technology Intermediate, Inc. 144A sr. unsec. notes 7 3/8s, 2018 (PIK) 60,000 62,250 IASIS Healthcare, LLC/IASIS Capital Corp. company guaranty sr. unsec. notes 8 3/8s, 2019 90,000 95,400 IMS Health, Inc. 144A sr. unsec. notes 6s, 2020 50,000 53,125 Jaguar Holding Co. I 144A sr. unsec. notes 9 3/8s, 2017 (PIK) 45,000 47,588 Jaguar Holding Co.II/Jaguar Merger Sub, Inc. 144A sr. unsec. notes 9 1/2s, 2019 75,000 84,375 Kinetic Concepts, Inc./KCI USA, Inc. company guaranty notes 10 1/2s, 2018 205,000 235,750 Kinetic Concepts, Inc./KCI USA, Inc. company guaranty sr. unsec. notes 12 1/2s, 2019 85,000 95,838 MPH Intermediate Holding Co. 2 144A sr. unsec. notes 8 3/8s, 2018 (PIK) 55,000 57,131 Multiplan, Inc. 144A company guaranty sr. notes 9 7/8s, 2018 85,000 93,500 Mylan, Inc./PA 144A sr. unsec. notes 2.6s, 2018 45,000 45,082 Omega Healthcare Investors, Inc. company guaranty sr. unsec. notes 6 3/4s, 2022 (R) 65,000 70,606 Par Pharmaceutical Cos., Inc. company guaranty sr. unsec. unsub. notes 7 3/8s, 2020 140,000 144,725 Quest Diagnostics, Inc. company guaranty sr. unsec. notes 6.95s, 2037 60,000 66,204 Salix Pharmaceuticals, Ltd. 144A company guaranty sr. unsec. notes 6s, 2021 35,000 35,875 Service Corp. International/US sr. notes 7s, 2019 90,000 96,300 Service Corp. International/US 144A sr. unsec. notes 5 3/8s, 2022 45,000 45,563 Stewart Enterprises, Inc. company guaranty sr. unsec. notes 6 1/2s, 2019 80,000 84,800 Teleflex, Inc. company guaranty sr. unsec. sub. notes 6 7/8s, 2019 80,000 84,000 Tenet Healthcare Corp. company guaranty sr. bonds 4 1/2s, 2021 50,000 47,375 Tenet Healthcare Corp. company guaranty sr. bonds 4 3/8s, 2021 90,000 84,600 Tenet Healthcare Corp. company guaranty sr. notes 6 1/4s, 2018 125,000 138,750 Tenet Healthcare Corp. 144A sr. notes 6s, 2020 55,000 57,406 Teva Pharmaceutical Finance II BV/Teva Pharmaceutical Finance III, LLC company guaranty sr. unsec. unsub. notes 3s, 2015 (Curacao) 410,000 423,098 United Surgical Partners International, Inc. company guaranty sr. unsec. unsub. notes 9s, 2020 95,000 106,400 UnitedHealth Group, Inc. sr. unsec. unsub. notes 4 5/8s, 2041 380,000 356,785 UnitedHealth Group, Inc. sr. unsec. unsub. notes 3.95s, 2042 540,000 460,173 UnitedHealth Group, Inc. sr. unsec. unsub. notes 2 3/4s, 2023 535,000 487,978 Valeant Pharmaceuticals International 144A company guaranty sr. notes 7s, 2020 35,000 37,713 Valeant Pharmaceuticals International 144A company guaranty sr. unsec. notes 6 7/8s, 2018 25,000 26,750 Valeant Pharmaceuticals International 144A company guaranty sr. unsec. notes 6 3/8s, 2020 15,000 15,806 Valeant Pharmaceuticals International 144A sr. notes 6 3/4s, 2017 35,000 37,275 Valeant Pharmaceuticals International 144A sr. unsec. notes 6 3/4s, 2018 120,000 131,850 WellCare Health Plans, Inc. sr. unsec. notes 5 3/4s, 2020 80,000 81,800 Technology (1.0%) ACI Worldwide, Inc. 144A company guaranty sr. unsec. unsub. notes 6 3/8s, 2020 70,000 73,150 Apple, Inc. sr. unsec. unsub. notes 3.85s, 2043 205,000 172,105 Avaya, Inc. 144A company guaranty notes 10 1/2s, 2021 70,000 66,850 Avaya, Inc. 144A company guaranty sr. notes 7s, 2019 195,000 191,100 Cisco Systems, Inc. company guaranty sr. unsec. unsub. notes 3.15s, 2017 595,000 629,622 Epicor Software Corp. company guaranty sr. unsec. notes 8 5/8s, 2019 95,000 103,075 Fidelity National Information Services, Inc. company guaranty sr. unsec. unsub. notes 5s, 2022 76,000 77,615 First Data Corp. company guaranty sr. unsec. notes 12 5/8s, 2021 140,000 164,325 First Data Corp. 144A company guaranty notes 8 1/4s, 2021 170,000 180,838 First Data Corp. 144A company guaranty sr. notes 7 3/8s, 2019 65,000 69,388 First Data Corp. 144A company guaranty sr. unsec. notes 11 1/4s, 2021 80,000 88,300 First Data Corp. 144A company guaranty sr. unsec. sub. notes 11 3/4s, 2021 140,000 147,700 First Data Corp. 144A company guaranty sr. unsec. sub. notes 11 3/4s, 2021 (FWC) 30,000 31,650 Freescale Semiconductor, Inc. company guaranty sr. unsec. notes 10 3/4s, 2020 77,000 87,395 Freescale Semiconductor, Inc. 144A sr. notes 6s, 2022 110,000 111,238 Hewlett-Packard Co. sr. unsec. notes 6 1/8s, 2014 125,000 126,059 Hewlett-Packard Co. sr. unsec. notes 5 1/2s, 2018 183,000 203,520 Honeywell International, Inc. sr. unsec. unsub. notes 5 3/8s, 2041 255,000 279,782 Honeywell International, Inc. sr. unsec. unsub. notes 4 1/4s, 2021 150,000 161,027 IBM Corp. sr. unsec. unsub. notes 1 7/8s, 2022 675,000 591,359 Infor US, Inc. company guaranty sr. unsec. notes 9 3/8s, 2019 65,000 73,125 Infor US, Inc. company guaranty sr. unsec. unsub. notes 11 1/2s, 2018 50,000 57,625 Iron Mountain, Inc. company guaranty sr. sub. notes 7 3/4s, 2019 45,000 50,175 Iron Mountain, Inc. company guaranty sr. unsec. unsub. notes 6s, 2023 95,000 97,375 Jazz Technologies, Inc. company guaranty sr. unsec. notes 8s, 2015 95,000 92,744 Microsoft Corp. sr. unsec. unsub. notes 4.2s, 2019 475,000 525,015 Oracle Corp. sr. unsec. unsub. notes 5 3/8s, 2040 310,000 331,013 Oracle Corp. sr. unsec. unsub. notes 2 1/2s, 2022 200,000 184,055 SoftBank Corp. 144A sr. unsec. notes 4 1/2s, 2020 (Japan) 200,000 195,000 SunGard Data Systems, Inc. company guaranty unsec. sub. notes 6 5/8s, 2019 65,000 68,250 SunGard Data Systems, Inc. 144A sr. unsec. notes 7 5/8s, 2020 165,000 179,850 Syniverse Holdings, Inc. company guaranty sr. unsec. notes 9 1/8s, 2019 110,000 120,175 Xerox Corp. sr. unsec. notes 6 3/4s, 2039 40,000 43,669 Xerox Corp. sr. unsec. unsub. notes 5 5/8s, 2019 164,000 182,487 Transportation (0.4%) Aguila 3 SA 144A company guaranty sr. notes 7 7/8s, 2018 (Luxembourg) 185,000 196,100 Air Medical Group Holdings, Inc. company guaranty sr. notes 9 1/4s, 2018 207,000 224,078 Burlington Northern Santa Fe, LLC sr. unsec. notes 5.4s, 2041 65,000 67,810 Burlington Northern Santa Fe, LLC sr. unsec. unsub. notes 5 3/4s, 2040 300,000 329,677 CSX Corp. sr. unsec. unsub. notes 4.1s, 2044 370,000 313,539 Delta Air Lines, Inc. sr. notes Ser. A, 7 3/4s, 2019 112,729 129,639 FedEx Corp. company guaranty sr. unsec. unsub. notes 2 5/8s, 2022 75,000 68,060 Kansas City Southern de Mexico SA de CV sr. unsec. unsub. notes 2.35s, 2020 (Mexico) 39,000 36,301 Kansas City Southern Railway Co. (The) 144A sr. unsec. notes 4.3s, 2043 71,000 61,927 Swift Services Holdings, Inc. company guaranty sr. notes 10s, 2018 170,000 189,125 Union Pacific Railroad Co. 2004 Pass Through Trust 144A sr. bonds 5.214s, 2014 100,000 102,760 United AirLines, Inc. pass-through certificates Ser. 07-A, 6.636s, 2022 96,688 104,060 United Continental Holdings, Inc. company guaranty sr. unsec. notes 6s, 2020 65,000 64,919 Watco Cos., LLC/Watco Finance Corp. 144A company guaranty sr. unsec. notes 6 3/8s, 2023 85,000 84,150 Utilities and power (2.3%) AES Corp. (VA) sr. unsec. unsub. notes 8s, 2017 150,000 176,250 AES Corp. (VA) sr. unsec. unsub. notes 7 3/8s, 2021 200,000 225,500 AES Corp. (VA) sr. unsec. unsub. notes 4 7/8s, 2023 40,000 37,500 Appalachian Power Co. sr. notes Ser. L, 5.8s, 2035 120,000 125,381 Appalachian Power Co. sr. unsec. unsub. notes 4.6s, 2021 245,000 262,813 Arizona Public Services Co. sr. unsec. notes 4 1/2s, 2042 60,000 57,453 Atmos Energy Corp. sr. unsec. sub. notes 8 1/2s, 2019 55,000 70,242 Beaver Valley Funding Corp. sr. bonds 9s, 2017 130,000 130,743 Boardwalk Pipelines LP company guaranty sr. unsec. notes 5 7/8s, 2016 288,000 319,402 Calpine Corp. 144A company guaranty sr. notes 7 7/8s, 2020 114,000 124,830 Calpine Corp. 144A company guaranty sr. notes 6s, 2022 25,000 25,563 Calpine Corp. 144A company guaranty sr. notes 5 7/8s, 2024 20,000 19,600 Colorado Interstate Gas Co., LLC sr. unsec. debs. 6.85s, 2037 25,000 27,010 Commonwealth Edison Co. 1st mtge. bonds 5.9s, 2036 208,000 237,630 Consolidated Edison Co. of New York sr. unsec. unsub. notes 4.2s, 2042 205,000 187,720 DPL, Inc. sr. unsec. notes 6 1/2s, 2016 145,000 156,963 Duke Energy Corp. sr. unsec. unsub. notes 2.15s, 2016 435,000 446,519 Dynegy Holdings, LLC escrow bonds 7 3/4s, 2019 200,000 250 El Paso Corp. sr. unsec. notes 7s, 2017 210,000 237,434 El Paso, LLC sr. notes Ser. GMTN, 7 3/4s, 2032 35,000 35,527 Electricite de France (EDF) 144A sr. unsec. notes 6.95s, 2039 (France) 70,000 85,525 Electricite de France (EDF) 144A sr. unsec. notes 6 1/2s, 2019 (France) 245,000 289,664 Electricite de France (EDF) 144A unsec. sub. FRN notes 5 1/4s, perpetual maturity (France) 1,180,000 1,174,100 Energy Future Intermediate Holding Co., LLC/EFIH Finance, Inc. sr. notes 10s, 2020 152,000 161,500 Energy Future Intermediate Holding Co., LLC/EFIH Finance, Inc. 144A notes 12 1/4s, 2022 125,000 146,875 Energy Future Intermediate Holding Co., LLC/EFIH Finance, Inc. 144A sr. notes 10s, 2020 75,000 79,500 Energy Transfer Equity LP company guaranty sr. unsec. notes 7 1/2s, 2020 70,000 78,575 Energy Transfer Partners LP sr. unsec. unsub. notes 6 1/2s, 2042 140,000 150,540 Energy Transfer Partners LP sr. unsec. unsub. notes 5.2s, 2022 120,000 125,994 Enterprise Products Operating, LLC company guaranty sr. unsec. unsub. notes 4.85s, 2042 375,000 353,163 EP Energy, LLC/Everest Acquisition Finance, Inc. company guaranty sr. notes 6 7/8s, 2019 70,000 75,338 EP Energy, LLC/Everest Acquisition Finance, Inc. company guaranty sr. unsec. notes 7 3/4s, 2022 30,000 33,600 EP Energy/EP Energy Finance, Inc. sr. unsec. notes 9 3/8s, 2020 175,000 201,906 EPE Holdings, LLC/EP Energy Bond Co., Inc. 144A sr. unsec. notes 8 1/8s, 2017 (PIK) 65,349 67,963 FirstEnergy Corp. sr. unsec. unsub. notes 4 1/4s, 2023 196,000 182,702 FirstEnergy Corp. sr. unsec. unsub. notes 2 3/4s, 2018 33,000 32,425 GenOn Energy, Inc. sr. unsec. notes 9 7/8s, 2020 115,000 127,650 ITC Holdings Corp. 144A notes 5 7/8s, 2016 285,000 315,402 ITC Holdings Corp. 144A sr. unsec. notes 6.05s, 2018 225,000 251,260 Kansas Gas and Electric Co. bonds 5.647s, 2021 52,031 54,429 Kinder Morgan Energy Partners LP sr. unsec. notes 6.85s, 2020 300,000 356,605 Kinder Morgan, Inc./DE 144A sr. notes 5s, 2021 253,000 247,940 MidAmerican Funding, LLC sr. bonds 6.927s, 2029 430,000 518,589 Narragansett Electric Co. (The) 144A sr. unsec. notes 4.17s, 2042 330,000 288,566 Nevada Power Co. mtge. notes 7 1/8s, 2019 310,000 377,087 NiSource Finance Corp. company guaranty sr. unsec. notes 6 1/8s, 2022 130,000 144,139 NRG Energy, Inc. company guaranty sr. unsec. notes 7 7/8s, 2021 265,000 293,488 NSTAR Electric Co. sr. unsec. unsub. notes 2 3/8s, 2022 (Canada) 350,000 317,833 Oncor Electric Delivery Co., LLC sr. notes 4.1s, 2022 135,000 135,609 Pacific Gas & Electric Co. sr. unsec. notes 6.05s, 2034 153,000 175,261 Potomac Edison Co. 144A sr. bonds 5.8s, 2016 985,000 1,078,387 PPL Capital Funding, Inc. company guaranty sr. unsec. unsub. notes 4.2s, 2022 465,000 464,801 PPL Capital Funding, Inc. company guaranty sr. unsec. unsub. notes 3.4s, 2023 15,000 13,957 PSEG Power, LLC company guaranty sr. unsec. notes 5.32s, 2016 90,000 99,025 Public Service Electric & Gas Co. sr. notes Ser. MTN, 5 1/2s, 2040 215,000 240,204 Puget Sound Energy, Inc. jr. sub. FRN notes Ser. A, 6.974s, 2067 337,000 345,004 Regency Energy Partners LP/Regency Energy Finance Corp. company guaranty sr. unsec. unsub. notes 5 1/2s, 2023 70,000 68,250 Regency Energy Partners LP/Regency Energy Finance Corp. company guaranty sr. unsec. unsub. notes 4 1/2s, 2023 90,000 81,900 Teco Finance, Inc. company guaranty sr. unsec. unsub. notes 6 3/4s, 2015 5,000 5,283 Texas Competitive/Texas Competitive Electric Holdings Co., LLC 144A company guaranty sr. notes 11 1/2s, 2020 110,000 80,850 TransCanada PipeLines, Ltd. jr. unsec. sub. FRN notes 6.35s, 2067 (Canada) 155,000 159,218 Union Electric Co. sr. notes 6.4s, 2017 265,000 303,813 West Penn Power Co. 144A sr. bonds 5.95s, 2017 45,000 50,727 Total corporate bonds and notes (cost $128,209,236) U.S. GOVERNMENT AND AGENCY MORTGAGE OBLIGATIONS (22.2%) (a) Principal amount Value U.S. Government Guaranteed Mortgage Obligations (3.1%) Government National Mortgage Association Pass-Through Certificates 3s, TBA, January 1, 2044 $18,000,000 $17,386,875 U.S. Government Agency Mortgage Obligations (19.1%) Federal National Mortgage Association Pass-Through Certificates 7s, March 1, 2018 97,855 105,807 6s, TBA, January 1, 2044 28,000,000 31,088,722 4s, TBA, January 1, 2044 51,000,000 52,553,909 3 1/2s, TBA, January 1, 2044 1,000,000 994,219 3 1/2s, TBA, January 1, 2029 19,000,000 19,871,329 3s, TBA, January 1, 2044 2,000,000 1,900,625 Total U.S. government and agency mortgage obligations (cost $124,344,347) MORTGAGE-BACKED SECURITIES (5.3%) (a) Principal amount Value Agency collateralized mortgage obligations (1.4%) Federal Home Loan Mortgage Corp. IFB Ser. 3408, Class EK, 25.123s, 2037 $199,837 $288,373 IFB Ser. 2979, Class AS, 23.662s, 2034 24,282 31,081 IFB Ser. 3072, Class SB, 23.039s, 2035 318,590 448,948 IFB Ser. 3249, Class PS, 21.725s, 2036 281,589 380,731 IFB Ser. 3065, Class DC, 19.36s, 2035 261,373 367,574 IFB Ser. 2990, Class LB, 16.52s, 2034 276,748 361,792 IFB Ser. 3708, Class SQ, IO, 6.383s, 2040 811,270 153,168 IFB Ser. 4105, Class LS, IO, 5.983s, 2041 447,196 86,031 IFB Ser. 3964, Class SA, IO, 5.833s, 2041 890,548 137,376 IFB Ser. 310, Class S4, IO, 5.783s, 2043 396,269 95,937 IFB Ser. 311, Class S1, IO, 5.783s, 2043 2,192,942 466,007 IFB Ser. 308, Class S1, IO, 5.783s, 2043 750,081 175,497 Ser. 3747, Class HI, IO, 4 1/2s, 2037 90,212 10,330 Ser. 3391, PO, zero %, 2037 19,600 16,082 Ser. 3300, PO, zero %, 2037 130,196 115,918 Ser. 3206, Class EO, PO, zero %, 2036 13,114 11,435 FRB Ser. 3326, Class WF, zero %, 2035 6,045 5,168 Federal National Mortgage Association IFB Ser. 06-62, Class PS, 38.912s, 2036 78,231 145,660 IFB Ser. 06-8, Class HP, 23.963s, 2036 223,842 340,142 IFB Ser. 05-45, Class DA, 23.816s, 2035 388,149 575,781 IFB Ser. 05-75, Class GS, 19.756s, 2035 124,167 164,340 IFB Ser. 05-106, Class JC, 19.614s, 2035 89,060 128,655 IFB Ser. 05-83, Class QP, 16.966s, 2034 51,092 65,917 Ser. 418, Class C15, IO, 3 1/2s, 2043 1,235,625 286,800 Ser. 07-64, Class LO, PO, zero %, 2037 76,526 66,186 Ser. 07-14, Class KO, PO, zero %, 2037 57,230 48,588 Ser. 06-125, Class OX, PO, zero %, 2037 6,879 6,103 Ser. 06-84, Class OT, PO, zero %, 2036 8,043 7,013 Government National Mortgage Association Ser. 10-9, Class XD, IO, 6.433s, 2040 1,432,223 257,184 IFB Ser. 10-85, Class SE, IO, 6.383s, 2040 771,212 139,528 IFB Ser. 10-20, Class SE, IO, 6.083s, 2040 1,238,463 212,768 IFB Ser. 13-129, Class CS, IO, 5.983s, 2042 1,183,329 191,711 IFB Ser. 10-37, Class SG, IO, 5.533s, 2040 74,115 11,734 IFB Ser. 10-42, Class ES, IO, 5.513s, 2040 1,440,997 225,156 Ser. 10-9, Class UI, IO, 5s, 2040 931,687 206,854 Ser. 10-9, Class QI, IO, 4 1/2s, 2040 677,635 148,977 Ser. 10-107, Class NI, IO, 4 1/2s, 2039 1,658,278 289,005 Ser. 10-85, Class MI, IO, 4 1/2s, 2036 2,244,660 205,431 Ser. 13-14, Class IO, IO, 3 1/2s, 2042 1,898,706 286,382 Ser. 12-141, Class WI, IO, 3 1/2s, 2041 3,487,147 559,966 Ser. 06-36, Class OD, PO, zero %, 2036 6,050 5,243 Commercial mortgage-backed securities (3.0%) Banc of America Commercial Mortgage Trust Ser. 06-5, Class A2, 5.317s, 2047 1,489,697 1,497,851 Banc of America Commercial Mortgage Trust 144A Ser. 04-4, Class XC, IO, 0.813s, 2042 3,433,465 10,702 Ser. 04-5, Class XC, IO, 0.697s, 2041 5,924,341 25,682 Ser. 07-5, Class XW, IO, 0.364s, 2051 15,454,856 143,375 Ser. 05-1, Class XW, IO, 0.038s, 2042 11,326,700 1,982 Bear Stearns Commercial Mortgage Securities Trust FRB Ser. 07-PW17, Class AJ, 5.887s, 2050 111,000 107,948 FRB Ser. 05-T18, Class D, 5.134s, 2042 248,000 254,994 Ser. 04-PR3I, Class X1, IO, 0.901s, 2041 1,037,416 3,641 Bear Stearns Commercial Mortgage Securities Trust 144A FRB Ser. 06-PW11, Class C, 5.439s, 2039 191,000 186,034 Ser. 06-PW14, Class X1, IO, 0.164s, 2038 8,373,981 144,200 CFCRE Commercial Mortgage Trust 144A FRB Ser. 11-C2, Class D, 5.559s, 2047 306,000 313,895 Citigroup Commercial Mortgage Trust FRB Ser. 05-C3, Class AJ, 4.96s, 2043 288,000 289,786 Citigroup Commercial Mortgage Trust 144A Ser. 06-C5, Class XC, IO, 0.538s, 2049 65,953,663 956,328 COMM Mortgage Trust Ser. 07-C9, Class AJ, 5.65s, 2049 351,000 364,408 Ser. 12-CR1, Class XA, IO, 2.231s, 2045 4,819,536 576,417 COMM Mortgage Trust 144A FRB Ser. 13-CR11, Class D, 5.173s, 2046 584,000 515,584 COMM Mortgage Trust 144A Pass-Through Certificates Ser. 06-C8, Class XS, IO, 0.155s, 2046 29,732,672 397,781 Credit Suisse First Boston Mortgage Securities Corp. 144A Ser. 03-C3, Class AX, IO, 1.443s, 2038 400,395 4 DBRR Trust 144A FRB Ser. 13-EZ3, Class A, 1.636s, 2049 903,938 905,351 FFCA Secured Lending Corp. 144A Ser. 00-1, Class X, IO, 1.032s, 2020 460,655 8,508 First Union National Bank-Bank of America Commercial Mortgage Trust 144A Ser. 01-C1, Class 3, IO, 1.692s, 2033 131,566 995 GE Business Loan Trust 144A Ser. 04-2, Class D, 2.917s, 2032 61,403 30,087 GE Capital Commercial Mortgage Corp. 144A Ser. 05-C3, Class XC, IO, 0.16s, 2045 136,758,024 336,661 GMAC Commercial Mortgage Securities, Inc. Trust FRB Ser. 04-C2, Class A4, 5.301s, 2038 643,496 649,852 Ser. 05-C1, Class X1, IO, 0.599s, 2043 9,814,135 62,123 Greenwich Capital Commercial Funding Corp. FRB Ser. 05-GG3, Class E, 5.087s, 2042 219,000 205,772 FRB Ser. 05-GG3, Class B, 4.894s, 2042 194,000 198,869 GS Mortgage Securities Trust Ser. 05-GG4, Class B, 4.841s, 2039 806,000 803,018 GS Mortgage Securities Trust 144A Ser. 98-C1, Class F, 6s, 2030 30,285 30,436 FRB Ser. 11-GC3, Class D, 5.543s, 2044 876,000 882,052 Ser. 06-GG6, Class XC, IO, 0.046s, 2038 14,863,652 17,182 JPMorgan Chase Commercial Mortgage Securities Trust FRB Ser. 07-CB20, Class AJ, 6.071s, 2051 83,500 85,429 FRB Ser. 06-LDP7, Class B, 5.863s, 2045 251,000 215,861 Ser. 07-LDPX, Class A3S, 5.317s, 2049 404,231 404,736 FRB Ser. 13-C10, Class D, 4.161s, 2047 212,000 178,407 Ser. 06-LDP8, Class X, IO, 0.545s, 2045 9,539,701 125,810 JPMorgan Chase Commercial Mortgage Securities Trust 144A FRB Ser. 07-CB20, Class B, 6.171s, 2051 267,000 260,881 FRB Ser. 07-CB20, Class C, 6.171s, 2051 192,000 178,860 FRB Ser. 12_LC9, Class D, 4.427s, 2047 224,000 207,380 Ser. 05-CB12, Class X1, IO, 0.343s, 2037 7,026,385 36,966 Ser. 06-LDP6, Class X1, IO, 0.078s, 2043 13,631,833 38,169 LB Commercial Conduit Mortgage Trust 144A Ser. 99-C1, Class F, 6.41s, 2031 29,116 29,262 Ser. 99-C1, Class G, 6.41s, 2031 145,590 151,382 Ser. 98-C4, Class H, 5.6s, 2035 215,000 226,936 LB-UBS Commercial Mortgage Trust Ser. 06-C7, Class A2, 5.3s, 2038 188,186 195,307 LB-UBS Commercial Mortgage Trust 144A FRB Ser. 04-C7, Class G, 5.032s, 2036 236,000 240,720 Ser. 06-C7, Class XCL, IO, 0.651s, 2038 12,849,498 214,831 Ser. 05-C2, Class XCL, IO, 0.348s, 2040 22,764,696 69,205 Ser. 05-C7, Class XCL, IO, 0.208s, 2040 22,778,785 82,118 Merrill Lynch Mortgage Investors Trust Ser. 96-C2, Class JS, IO, 2.38s, 2028 3,111 — Merrill Lynch Mortgage Trust FRB Ser. 07-C1, Class A3, 5.858s, 2050 151,839 156,216 Merrill Lynch Mortgage Trust 144A Ser. 04-KEY2, Class XC, IO, 0.929s, 2039 6,488,296 26,550 Ser. 05-MCP1, Class XC, IO, 0.59s, 2043 9,787,322 66,045 Merrill Lynch/Countrywide Financial Corp. Commercial Mortgage Trust Ser. 06-4, Class AJ, 5.239s, 2049 151,000 143,450 Mezz Cap Commercial Mortgage Trust 144A Ser. 06-C4, Class X, IO, 6.104s, 2045 1,633,585 150,453 Ser. 05-C3, Class X, IO, 5.956s, 2044 502,749 42,382 Ser. 07-C5, Class X, IO, 5.488s, 2049 325,853 23,364 Morgan Stanley Bank of America Merrill Lynch Trust 144A FRB Ser. 13-C11, Class D, 4.419s, 2046 900,000 765,810 Morgan Stanley Capital I Trust Ser. 07-HQ11, Class C, 5.558s, 2044 225,000 196,920 TIAA Real Estate CDO, Ltd. Ser. 03-1A, Class E, 8s, 2038 343,206 85,801 UBS-Barclays Commercial Mortgage Trust 144A FRB Ser. 12-C3, Class D, 4.958s, 2049 351,000 312,136 Wachovia Bank Commercial Mortgage Trust 144A Ser. 05-C18, Class XC, IO, 0.324s, 2042 18,469,538 65,567 Ser. 06-C26, Class XC, IO, 0.051s, 2045 7,103,083 12,928 Wells Fargo Commercial Mortgage Trust 144A FRB Ser. 13-LC12, Class D, 4.304s, 2046 950,000 786,413 WF-RBS Commercial Mortgage Trust 144A FRB Ser. 12-C9, Class D, 4.803s, 2045 151,000 136,595 FRB Ser. 13-UBS1, Class D, 4.634s, 2046 905,000 771,024 Residential mortgage-backed securities (non-agency) (0.9%) American Home Mortgage Assets Trust FRB Ser. 06-5, Class A1, 1.064s, 2046 1,724,587 896,785 Barclays Capital, LLC Trust Ser. 13-RR1, Class 9A4, 10.132s, 2036 100,000 100,350 FRB Ser. 12-RR10, Class 9A2, 2.66s, 2035 100,000 87,450 Barclays Capital, LLC Trust 144A FRB Ser. 12-RR11, Class 5A3, 11.012s, 2037 170,066 102,227 Ser. 09-RR7, Class 1A7, IO, 1.685s, 2046 5,828,803 182,150 Ser. 09-RR7, Class 2A7, IO, 1.508s, 2047 6,291,486 196,924 Countrywide Alternative Loan Trust Ser. 07-4CB, Class 1A5, 5 3/4s, 2037 298,751 262,901 FRB Ser. 05-51, Class 1A1, 0.487s, 2035 692,000 559,447 Merrill Lynch Alternative Note Asset Trust FRB Ser. 07-OAR2, Class A1, 0.345s, 2037 258,289 229,877 Residential Accredit Loans, Inc. FRB Ser. 06-QO7, Class 1A1, 0.943s, 2046 1,312,304 830,032 WAMU Mortgage Pass-Through Certificates FRB Ser. 06-AR1, Class 2A1B, 1.213s, 2046 193,149 169,005 FRB Ser. 06-AR3, Class A1B, 1.143s, 2046 409,469 330,851 FRB Ser. 05-AR13, Class A1C3, 0.655s, 2045 411,017 351,009 FRB Ser. 05-AR9, Class A1C3, 0.645s, 2045 375,217 337,696 FRB Ser. 05-AR15, Class A1B3, 0.505s, 2045 615,770 511,705 Wells Fargo Mortgage Backed Securities Trust Ser. 07-12, Class A6, 5 1/2s, 2037 259,810 263,646 Total mortgage-backed securities (cost $27,255,808) FOREIGN GOVERNMENT AND AGENCY BONDS AND NOTES (1.1%) (a) Principal amount Value Argentina (Republic of) sr. unsec. bonds 8.28s, 2033 (Argentina) $98,143 $72,557 Argentina (Republic of) sr. unsec. bonds 7s, 2017 (Argentina) 155,000 139,888 Argentina (Republic of) sr. unsec. unsub. bonds 7s, 2015 (Argentina) 1,329,000 1,324,349 Argentina (Republic of) sr. unsec. unsub. notes Ser. NY, 8.28s, 2033 (Argentina) 1,086,579 820,367 Brazil (Federal Republic of) sr. unsec. unsub. bonds 4 7/8s, 2021 (Brazil) 400,000 420,804 Brazil (Federal Republic of) unsec. notes 10s, 2021 (Brazil) BRL 4,564 1,683,046 Croatia (Republic of) 144A sr. unsec. bonds 6s, 2024 (Croatia) $200,000 199,100 Financing of Infrastructural Projects State Enterprise 144A govt. guaranty sr. unsec. notes 8 3/8s, 2017 (Ukraine) 200,000 182,500 Indonesia (Republic of) 144A notes 5 1/4s, 2042 (Indonesia) 320,000 274,400 Indonesia (Republic of) 144A sr. unsec. notes 3 3/8s, 2023 (Indonesia) 400,000 338,208 Poland (Republic of) sr. unsec. bonds 5s, 2022 (Poland) 175,000 187,031 Russia (Federation of) 144A sr. unsec. unsub. bonds 7 1/2s, 2030 (Russia) 64,350 74,903 South Africa (Republic of) sr. unsec. unsub. notes 4.665s, 2024 (South Africa) 460,000 439,875 Total foreign government and agency bonds and notes (cost $6,829,659) INVESTMENT COMPANIES (0.7%) (a) Shares Value SPDR S&P rust 21,846 $4,034,301 Total investment companies (cost $1,833,352) SENIOR LOANS (0.1%) (a) (c) Principal amount Value Burlington Coat Factory Warehouse Corp. bank term loan FRN Ser. B2, 4 1/4s, 2017 $28,947 $29,248 Caesars Entertainment Operating Co., Inc. bank term loan FRN Ser. B6, 5.488s, 2018 377,691 359,987 CCM Merger, Inc. bank term loan FRN Ser. B, 5s, 2017 123,436 124,516 Emergency Medical Services Corp. bank term loan FRN Ser. B, 4s, 2018 72,154 72,283 Frac Tech International, LLC bank term loan FRN Ser. B, 8 1/2s, 2016 59,954 60,142 Texas Competitive Electric Holdings Co., LLC bank term loan FRN 4.73s, 2017 106,302 73,030 Travelport, LLC bank term loan FRN 8 3/8s, 2016 (PIK) 27,919 28,408 Total senior loans (cost $753,691) PREFERRED STOCKS (0.1%) (a) Shares Value Ally Financial, Inc. 144A 7.00% cum. pfd. 349 $333,328 GMAC Capital Trust I Ser. 2, $2.031 cum. pfd. 4,035 107,896 M/I Homes, Inc. $2.438 pfd. 2,202 55,711 Total preferred stocks (cost $346,012) CONVERTIBLE PREFERRED STOCKS (—%) (a) Shares Value EPR Properties Ser. C, $1.44 cv. pfd. 5,720 $116,992 United Technologies Corp. $3.75 cv. pfd. 1,100 72,017 Total convertible preferred stocks (cost $159,547) MUNICIPAL BONDS AND NOTES (—%) (a) Principal amount Value IL State G.O. Bonds 4.421s, 1/1/15 $135,000 $139,190 4.071s, 1/1/14 35,000 35,000 Total municipal bonds and notes (cost $170,000) CONVERTIBLE BONDS AND NOTES (—%) (a) Principal amount Value iStar Financial, Inc. cv. sr. unsec. unsub. notes 3s, 2016 (R) $55,000 $75,075 Total convertible bonds and notes (cost $59,517) WARRANTS (—%) (a) (NON) Expiration date Strike Price Warrants Value Charter Communications, Inc. Class A 11/30/14 $46.86 12 $1,101 Tower Semiconductor, Ltd. 144A (Israel) (F) 6/30/15 1.70 34,898 — Total warrants (cost $7,016) SHORT-TERM INVESTMENTS (29.5%) (a) Principal amount/shares Value Federal Home Loan Bank discounted commercial paper with an effective yield of 0.02%, January 24, 2014 $28,000,000 $27,999,642 U.S. Treasury Bills with effective yields ranging from 0.11% to 0.12%, November 13, 2014 (SEG) (SEGSF)(SEGCCS) 1,030,000 1,029,099 U.S. Treasury Bills with effective yields ranging from 0.08% to 0.12%, August 21, 2014 (SEG) (SEGSF)(SEGCCS) 2,221,000 2,220,002 U.S. Treasury Bills with effective yields ranging from 0.09% to 0.10%, October 16, 2014 (SEG)(SEGCCS) 398,000 397,770 U.S. Treasury Bills with an effective yield of 0.08%, February 6, 2014 (SEG) (SEGSF)(SEGCCS) 5,000,000 4,999,452 Putnam Cash Collateral Pool, LLC 0.14% (d) 398,349 398,349 Putnam Money Market Liquidity Fund 0.04% (AFF) 43,204,593 43,204,593 Putnam Short Term Investment Fund 0.08% (AFF) 84,852,610 84,852,610 Total short-term investments (cost $165,101,043) TOTAL INVESTMENTS Total investments (cost $622,011,416) (b) FORWARD CURRENCY CONTRACTS at 12/31/13 (aggregate face value $91,302,485) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America N.A. Brazilian Real Buy 1/3/14 $513,044 $541,215 $(28,171) Brazilian Real Sell 1/3/14 513,044 518,291 5,247 British Pound Sell 3/19/14 2,709,678 2,678,814 (30,864) Canadian Dollar Sell 1/16/14 83,756 86,017 2,261 Chilean Peso Buy 1/16/14 1,030,927 1,071,471 (40,544) Chilean Peso Sell 1/16/14 1,030,927 1,036,249 5,322 Singapore Dollar Sell 2/19/14 165,222 168,842 3,620 Swiss Franc Sell 3/19/14 421,526 415,047 (6,479) Barclays Bank PLC Australian Dollar Sell 1/16/14 244,357 224,811 (19,546) Brazilian Real Buy 1/3/14 1,182,325 1,254,324 (71,999) Brazilian Real Sell 1/3/14 1,182,325 1,200,613 18,288 British Pound Sell 3/19/14 2,980,283 2,943,831 (36,452) Canadian Dollar Sell 1/16/14 837,753 836,151 (1,602) Euro Buy 3/19/14 201,260 195,415 5,845 Hong Kong Dollar Buy 2/19/14 267,632 267,738 (106) Japanese Yen Sell 2/19/14 794,465 836,253 41,788 Mexican Peso Buy 1/16/14 254,448 242,438 12,010 Norwegian Krone Buy 3/19/14 904 899 5 Polish Zloty Buy 3/19/14 205,491 200,004 5,487 Singapore Dollar Buy 2/19/14 120,925 118,417 2,508 Swiss Franc Buy 3/19/14 337,064 331,835 5,229 Turkish Lira Buy 3/19/14 224,314 233,855 (9,541) Citibank, N.A. Brazilian Real Buy 1/3/14 1,202,119 1,271,240 (69,121) Brazilian Real Sell 1/3/14 1,202,119 1,211,587 9,468 Canadian Dollar Sell 1/16/14 36,890 42,290 5,400 Danish Krone Sell 3/19/14 407,191 401,134 (6,057) Euro Buy 3/19/14 417,791 417,952 (161) Japanese Yen Sell 2/19/14 623,725 631,898 8,173 New Taiwan Dollar Buy 2/19/14 775,896 785,645 (9,749) New Taiwan Dollar Sell 2/19/14 775,896 788,110 12,214 New Zealand Dollar Buy 1/16/14 416,088 410,807 5,281 New Zealand Dollar Sell 1/16/14 416,088 410,559 (5,529) Swiss Franc Sell 3/19/14 901,716 887,787 (13,929) Credit Suisse International British Pound Sell 3/19/14 514,560 503,196 (11,364) Canadian Dollar Sell 1/16/14 663,276 681,339 18,063 Euro Buy 3/19/14 422,330 414,624 7,706 Indian Rupee Buy 2/19/14 249,162 248,871 291 Japanese Yen Sell 2/19/14 912,462 991,896 79,434 Mexican Peso Buy 1/16/14 208,382 201,376 7,006 New Zealand Dollar Buy 1/16/14 690,659 699,268 (8,609) New Zealand Dollar Sell 1/16/14 690,659 685,002 (5,657) Norwegian Krone Sell 3/19/14 179,749 174,437 (5,312) Singapore Dollar Sell 2/19/14 196,048 202,990 6,942 South Korean Won Buy 2/19/14 95,058 95,121 (63) Swedish Krona Sell 3/19/14 425,719 415,215 (10,504) Swiss Franc Sell 3/19/14 2,615,414 2,574,726 (40,688) Deutsche Bank AG Australian Dollar Sell 1/16/14 311,268 293,545 (17,723) Canadian Dollar Sell 1/16/14 419,253 413,422 (5,831) Euro Sell 3/19/14 1,223,245 1,202,663 (20,582) Japanese Yen Sell 2/19/14 205,391 196,497 (8,894) Polish Zloty Buy 3/19/14 322,684 314,051 8,633 Swiss Franc Sell 3/19/14 1,275,459 1,262,207 (13,252) Goldman Sachs International Australian Dollar Buy 1/16/14 326,078 340,500 (14,422) British Pound Sell 3/19/14 199,602 196,181 (3,421) Canadian Dollar Sell 1/16/14 434,404 431,822 (2,582) Chilean Peso Buy 1/16/14 1,079,427 1,121,057 (41,630) Chilean Peso Sell 1/16/14 1,079,427 1,084,657 5,230 Euro Buy 3/19/14 426,182 419,779 6,403 Japanese Yen Sell 2/19/14 495,540 516,040 20,500 HSBC Bank USA, National Association British Pound Sell 3/19/14 2,702,396 2,668,518 (33,878) Canadian Dollar Sell 1/16/14 419,253 420,087 834 Euro Sell 3/19/14 7,153 5,263 (1,890) Japanese Yen Sell 2/19/14 1,113,792 1,192,643 78,851 New Taiwan Dollar Buy 2/19/14 775,896 785,469 (9,573) New Taiwan Dollar Sell 2/19/14 775,896 787,792 11,896 JPMorgan Chase Bank N.A. Australian Dollar Sell 1/16/14 416,362 420,700 4,338 Brazilian Real Buy 1/3/14 1,201,102 1,268,010 (66,908) Brazilian Real Sell 1/3/14 1,201,102 1,215,575 14,473 British Pound Buy 3/19/14 419,560 418,280 1,280 Canadian Dollar Sell 1/16/14 413,136 416,077 2,941 Euro Sell 3/19/14 767,348 752,084 (15,264) Mexican Peso Buy 1/16/14 221,075 213,564 7,511 New Taiwan Dollar Buy 2/19/14 1,335,421 1,349,175 (13,754) New Taiwan Dollar Sell 2/19/14 1,335,421 1,357,731 22,310 New Zealand Dollar Buy 1/16/14 402,035 414,548 (12,513) New Zealand Dollar Sell 1/16/14 402,035 400,014 (2,021) Norwegian Krone Buy 3/19/14 158,952 157,997 955 Singapore Dollar Sell 2/19/14 798,296 813,002 14,706 South Korean Won Buy 2/19/14 558,987 556,205 2,782 Swedish Krona Sell 3/19/14 185,321 182,598 (2,723) Swiss Franc Sell 3/19/14 431,060 430,788 (272) Royal Bank of Scotland PLC (The) Australian Dollar Buy 1/16/14 772,950 812,394 (39,444) Australian Dollar Sell 1/16/14 772,950 821,772 48,822 Brazilian Real Buy 1/3/14 932,966 991,762 (58,796) Brazilian Real Sell 1/3/14 932,966 946,579 13,613 Canadian Dollar Sell 1/16/14 420,476 426,852 6,376 Euro Buy 3/19/14 733,507 727,783 5,724 Japanese Yen Sell 2/19/14 431,682 451,197 19,515 Mexican Peso Buy 1/16/14 397,093 392,054 5,039 State Street Bank and Trust Co. Australian Dollar Buy 1/16/14 1,139,888 1,192,195 (52,307) Brazilian Real Buy 1/3/14 1,158,843 1,232,293 (73,450) Brazilian Real Sell 1/3/14 1,158,843 1,180,987 22,144 British Pound Sell 3/19/14 1,161,527 1,146,869 (14,658) Canadian Dollar Sell 1/16/14 425,653 423,034 (2,619) Euro Buy 3/19/14 643,538 624,881 18,657 Japanese Yen Sell 2/19/14 388,249 415,794 27,545 Mexican Peso Buy 1/16/14 315,779 305,402 10,377 New Taiwan Dollar Buy 2/19/14 1,335,425 1,349,960 (14,535) New Taiwan Dollar Sell 2/19/14 1,335,425 1,355,975 20,550 New Zealand Dollar Buy 1/16/14 402,035 411,540 (9,505) New Zealand Dollar Sell 1/16/14 402,035 399,821 (2,214) Norwegian Krone Buy 3/19/14 33,786 33,560 226 Polish Zloty Buy 3/19/14 341,596 332,393 9,203 Singapore Dollar Sell 2/19/14 439,404 448,712 9,308 South Korean Won Buy 2/19/14 702,207 699,158 3,049 Swedish Krona Sell 3/19/14 10,528 10,367 (161) Swiss Franc Sell 3/19/14 220,185 216,774 (3,411) UBS AG Australian Dollar Sell 1/16/14 2,042,823 2,120,384 77,561 British Pound Buy 3/19/14 8,730,983 8,630,385 100,598 Canadian Dollar Sell 1/16/14 418,876 418,646 (230) Euro Sell 3/19/14 1,791,122 1,763,053 (28,069) Japanese Yen Sell 2/19/14 246,470 249,223 2,753 Mexican Peso Buy 1/16/14 180,234 165,973 14,261 New Zealand Dollar Buy 1/16/14 402,035 411,558 (9,523) New Zealand Dollar Sell 1/16/14 402,035 396,501 (5,534) Norwegian Krone Sell 3/19/14 54,567 54,209 (358) Singapore Dollar Buy 2/19/14 824,288 834,047 (9,759) Singapore Dollar Sell 2/19/14 824,288 837,147 12,859 Swedish Krona Sell 3/19/14 445,175 438,597 (6,578) Swiss Franc Sell 3/19/14 702,282 691,273 (11,009) WestPac Banking Corp. Australian Dollar Buy 1/16/14 197,431 214,676 (17,245) Canadian Dollar Sell 1/16/14 417,182 417,940 758 Euro Buy 3/19/14 423,156 420,099 3,057 Japanese Yen Sell 2/19/14 1,244,910 1,320,525 75,615 Total FUTURES CONTRACTS OUTSTANDING at 12/31/13 (Unaudited) Unrealized Number of Expiration appreciation/ contracts Value date (depreciation) Australian Government Treasury Bond 10 yr (Long) 54 $5,528,674 Mar-14 $44,170 Euro STOXX 50 Index (Short) 167 7,140,375 Mar-14 (434,786) MSCI EAFE Index Mini (Short) 196 18,794,440 Mar-14 (1,020,871) Russell 2000 Index Mini (Short) 84 9,755,760 Mar-14 (530,959) S&P 500 Index (Long) 6 2,761,650 Mar-14 99,728 S&P 500 Index E-Mini (Long) 62 5,707,410 Mar-14 206,026 S&P 500 Index E-Mini (Short) 326 30,009,930 Mar-14 (1,084,602) S&P Mid Cap 400 Index E-Mini (Long) 3 401,820 Mar-14 17,235 S&P Mid Cap 400 Index E-Mini (Short) 30 4,018,200 Mar-14 (173,310) SPI 200 Index (Long) 136 16,144,707 Mar-14 633,948 U.K. Gilt 10 yr (Long) 64 11,293,313 Mar-14 (244,985) U.S. Treasury Bond 30 yr (Long) 83 10,649,938 Mar-14 (177,830) U.S. Treasury Bond Ultra 30 yr (Long) 49 6,676,250 Mar-14 (98,163) U.S. Treasury Note 2 yr (Long) 163 35,829,438 Mar-14 (73,231) U.S. Treasury Note 2 yr (Short) 40 8,792,500 Mar-14 10,549 U.S. Treasury Note 5 yr (Long) 355 42,355,938 Mar-14 (538,034) U.S. Treasury Note 5 yr (Short) 21 2,505,563 Mar-14 32,116 U.S. Treasury Note 10 yr (Long) 137 $16,857,422 Mar-14 (325,635) U.S. Treasury Note 10 yr (Short) 134 16,488,283 Mar-14 313,392 Total TBA SALE COMMITMENTS OUTSTANDING at 12/31/13 (proceeds receivable $1,008,594) (Unaudited) Principal Settlement Agency amount date Value Federal National Mortgage Association, 3 1/2s, January 1, 2044 $1,000,000 1/13/14 $994,219 Total CENTRALLY CLEARED INTEREST RATE SWAP CONTRACTS OUTSTANDING at 12/31/13 (Unaudited) Upfront Payments Payments Unrealized premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) $32,613,800 (E) $53,472 3/19/19 3 month USD-LIBOR-BBA 2.00% $41,458 43,789,300 (E) 33,113 3/19/16 3 month USD-LIBOR-BBA 0.75% 12,998 5,172,900 (E) 63,205 3/19/44 3 month USD-LIBOR-BBA 3.75% (66,137) 19,682,800 (E) 265,874 3/19/24 3 month USD-LIBOR-BBA 3.25% 173,970 Total $415,664 (E) Extended effective date. OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 12/31/13 (Unaudited) Payments Total return Unrealized Swap counterparty/ Termination received (paid) by received by appreciation/ Notional amount date fund per annum or paid by fund (depreciation) Bank of America N.A. $204,583 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools $1,728 Barclays Bank PLC 66,327 1/12/42 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 201 2,403,617 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 8,774 317,686 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 1,160 6,122 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools 40 25,014 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 48 7,508 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 14 519,558 1/12/40 4.50% (1 month USD-LIBOR) Synthetic MBX Index 4.50% 30 year Fannie Mae pools (1,091) 1,537,128 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 2,937 70,627 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 135 12,287 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 23 40,273 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 77 29,010 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 55 438,320 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (1,046) 60,277 1/12/39 (6.00%) 1 month USD-LIBOR Synthetic MBX Index 6.00% 30 year Fannie Mae pools (354) 66,498 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic MBX Index 5.50% 30 year Fannie Mae pools (384) 33,305 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic MBX Index 5.50% 30 year Fannie Mae pools (192) 33,305 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic MBX Index 5.50% 30 year Fannie Mae pools (192) 204,583 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools 1,728 66,722 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic MBX Index 5.50% 30 year Fannie Mae pools (385) 173,253 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic MBX Index 5.50% 30 year Fannie Mae pools (999) 66,722 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic MBX Index 5.50% 30 year Fannie Mae pools (385) 54,932 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Ginnie Mae II pools 105 44,411 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (106) 133,220 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic MBX Index 5.50% 30 year Fannie Mae pools (769) 213,844 1/12/41 (5.00%) 1 month USD-LIBOR Synthetic TRS Index 5.00% 30 year Fannie Mae pools (2,297) Citibank, N.A. 746,003 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 1,426 baskets 163 12/19/14 (3 month USD-LIBOR-BBA plus 0.15%) A basket (CGPUTQL2) of common stocks 478,084 units 3,563 12/19/14 3 month USD-LIBOR-BBA minus 0.10% Russell 1000 Total Return Index (435,996) Credit Suisse International $204,583 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools 1,728 593,914 1/12/41 (4.00%) 1 month USD-LIBOR Synthetic TRS Index 4.00% 30 year Fannie Mae pools (2,168) 593,914 1/12/41 (4.00%) 1 month USD-LIBOR Synthetic TRS Index 4.00% 30 year Fannie Mae pools (2,168) Goldman Sachs International 127,021 1/12/39 6.00% (1 month USD-LIBOR) Synthetic TRS Index 6.00% 30 year Fannie Mae pools 1,015 19,144 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools 125 79,542 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 290 164,922 1/12/42 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 499 164,922 1/12/42 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 499 1,119,374 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 4,086 571,257 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 2,085 44,833 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 164 850,613 1/12/40 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 3,505 306,599 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 1,119 30,609 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (73) 36,842 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (88) 927,991 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 3,388 678,405 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (1,620) 358,663 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 1,309 121,333 1/12/41 (4.50%) 1 month USD-LIBOR Synthetic TRS Index 4.50% 30 year Fannie Mae pools (1,025) JPMorgan Chase Bank N.A. 203,697 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools 1,720 105,574 1/12/41 (4.00%) 1 month USD-LIBOR Synthetic TRS Index 4.00% 30 year Fannie Mae pools (384) Total OTC CREDIT DEFAULT CONTRACTS OUTSTANDING at 12/31/13 (Unaudited) Upfront Payments premium Termi- received Unrealized Swap counterparty/ received Notional nation (paid) by fund appreciation/ Referenced debt* Rating*** (paid)** amount date per annum (depreciation) Bank of America N.A. CMBX NA BBB- Index BBB-/P $957 $14,000 5/11/63 300 bp $734 CMBX NA BBB- Index BBB-/P 1,868 31,000 5/11/63 300 bp 1,375 CMBX NA BBB- Index BBB-/P 3,828 62,000 5/11/63 300 bp 2,841 CMBX NA BBB- Index BBB-/P 3,648 64,000 5/11/63 300 bp 2,629 Barclays Bank PLC CMBX NA BBB- Index BBB-/P 5,210 47,000 5/11/63 300 bp 4,462 Credit Suisse International CMBX NA BBB- Index BBB-/P 134 7,000 5/11/63 300 bp 23 CMBX NA BBB- Index BBB-/P 248 32,000 5/11/63 300 bp (261) CMBX NA BBB- Index BBB-/P 418 36,000 5/11/63 300 bp (155) CMBX NA BBB- Index BBB-/P 3,502 44,000 5/11/63 300 bp 2,802 CMBX NA BBB- Index BBB-/P 6,214 55,000 5/11/63 300 bp 5,339 CMBX NA BBB- Index BBB-/P 4,413 57,000 5/11/63 300 bp 3,506 CMBX NA BBB- Index BBB-/P 3,750 57,000 5/11/63 300 bp 2,842 CMBX NA BBB- Index BBB-/P 876 57,000 5/11/63 300 bp (31) CMBX NA BBB- Index BBB-/P 4,628 58,000 5/11/63 300 bp 3,705 CMBX NA BBB- Index BBB-/P 1,765 58,000 5/11/63 300 bp 842 CMBX NA BBB- Index BBB-/P 1,022 58,000 5/11/63 300 bp 99 CMBX NA BBB- Index BBB-/P 4,589 63,000 5/11/63 300 bp 3,587 CMBX NA BBB- Index BBB-/P 6,974 91,000 5/11/63 300 bp 5,526 CMBX NA BBB- Index BBB-/P 4,924 120,000 5/11/63 300 bp 3,014 CMBX NA BBB- Index BBB-/P 7,566 71,000 5/11/63 300 bp 6,435 CMBX NA BBB- Index BBB-/P 2,393 50,000 5/11/63 300 bp 1,597 CMBX NA BBB- Index BBB-/P 2,722 63,000 5/11/63 300 bp 1,717 Total * Payments related to the referenced debt are made upon a credit default event. ** Upfront premium is based on the difference between the original spread on issue and the market spread on day of execution. *** Ratings are presented for credit default contracts in which the fund has sold protection on the underlying referenced debt. Ratings for an underlying index represent the average of the ratings of all the securities included in that index. The Moody's, Standard & Poor's or Fitch ratings are believed to be the most recent ratings available at December 31, 2013. Securities rated by Putnam are indicated by “/P.” Securities rated by Fitch are indicated by “/F.” CENTRALLY CLEARED CREDIT DEFAULT CONTRACTS OUTSTANDING at 12/31/13 (Unaudited) Upfront Payments premium Termi- received Unrealized received Notional nation (paid) by fund appreciation/ Referenced debt* Rating*** (paid)** amount date per annum (depreciation) NA HY Series 21 Index B+/P $(78,709) $1,574,000 12/20/18 500 bp $57,688 NA IG Series 21 Index BBB+/P (54,447) 5,140,000 12/20/18 100 bp 39,889 NA IG Series 21 Index BBB+/P (26,107) 2,410,000 12/20/18 100 bp 18,124 NA HY Series 21 Index B+/P (740,907) 16,805,000 12/20/18 500 bp 715,358 NA IG Series 21 Index BBB+/P (55,250) 5,145,000 12/20/18 100 bp 39,178 NA IG Series 21 Index BBB+/P (83,964) 7,640,000 12/20/18 100 bp 56,256 NA HY Series 21 Index B+/P (501,769) 7,230,000 12/20/18 500 bp 124,758 NA IG Series 21 Index BBB+/P (33,868) 3,455,000 12/20/18 100 bp 29,543 NA IG Series 21 Index BBB+/P (8,474) 600,000 12/20/18 100 bp 2,540 Total * Payments related to the referenced debt are made upon a credit default event. ** Upfront premium is based on the difference between the original spread on issue and the market spread on day of execution. *** Ratings are presented for credit default contracts in which the fund has sold protection on the underlying referenced debt. Ratings for an underlying index represent the average of the ratings of all the securities included in that index. The Moody's, Standard & Poor's or Fitch ratings are believed to be the most recent ratings available at December 31, 2013. Securities rated by Putnam are indicated by “/P.” Securities rated by Fitch are indicated by “/F.” Key to holding's currency abbreviations BRL Brazilian Real CAD Canadian Dollar EUR Euro Key to holding's abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank BKNT Bank Note bp Basis Points ETF Exchange Traded Fund FRB Floating Rate Bonds: the rate shown is the current interest rate at the close of the reporting period FRN Floating Rate Notes: the rate shown is the current interest rate at the close of the reporting period GMTN Global Medium Term Notes G.O. Bonds General Obligation Bonds IFB Inverse Floating Rate Bonds, which are securities that pay interest rates that vary inversely to changes in the market interest rates. As interest rates rise, inverse floaters produce less current income. The rate shown is the current interest rate at the close of the reporting period. IO Interest Only MTN Medium Term Notes OAO Open Joint Stock Company OJSC Open Joint Stock Company PO Principal Only SPDR S&P Depository Receipts TBA To Be Announced Commitments Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from October 1, 2013 through December 31, 2013 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $559,094,418. (b) The aggregate identified cost on a tax basis is $626,075,528, resulting in gross unrealized appreciation and depreciation of $65,180,253 and $6,626,047, respectively, or net unrealized appreciation of $58,554,206. (NON) Non-income-producing security. (PIK) Income may be received in cash or additional securities at the discretion of the issuer. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Money Market Liquidity Fund and Putnam Short Term Investment Fund, which are under common ownership and control, were as follows: Name of affiliate Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Fair value at the end of the reporting period Putnam Money Market Liquidity Fund * $38,363,631 $4,840,962 $— $7,093 $43,204,593 Putnam Short Term Investment Fund * 99,688,231 34,840,244 49,675,865 22,203 84,852,610 Totals * Management fees charged to Putnam Money Market Liquidity Fund and Putnam Short Term Investment Fund have been waived by Putnam Management. (SEG) This security, in part or in entirety, was pledged and segregated with the broker to cover margin requirements for futures contracts at the close of the reporting period. (SEGSF) This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. (SEGCCS) This security, in part or in entirety, was pledged and segregated with the custodian for collateral on the initial margin on certain centrally cleared derivative contracts at the close of the reporting period. (FWC) Forward commitment, in part or in entirety. (c) Senior loans are exempt from registration under the Securities Act of 1933, as amended, but contain certain restrictions on resale and cannot be sold publicly. These loans pay interest at rates which adjust periodically. The interest rates shown for senior loans are the current interest rates at the close of the reporting period. Senior loans are also subject to mandatory and/or optional prepayment which cannot be predicted. As a result, the remaining maturity may be substantially less than the stated maturity shown. Senior loans are purchased or sold on a when-issued or delayed delivery basis and may be settled a month or more after the trade date, which from time to time can delay the actual investment of available cash balances; interest income is accrued based on the terms of the securities. Senior loans can be acquired through an agent, by assignment from another holder of the loan, or as a participation interest in another holder’s portion of the loan. When the fund invests in a loan or participation, the fund is subject to the risk that an intermediate participant between the fund and the borrower will fail to meet its obligations to the fund, in addition to the risk that the borrower under the loan may default on its obligations. (d) Affiliated company. The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the fair value of the securities loaned. The fair value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. At the close of the reporting period, the value of securities loaned amounted to $391,714. The fund received cash collateral of $398,349, which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close of the reporting period. (F) Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities' valuation inputs. At the close of the reporting period, fair value pricing was also used for certain foreign securities in the portfolio. (R) Real Estate Investment Trust. (S) Security on loan, in part or in entirety, at the close of the reporting period. At the close of the reporting period, the fund maintained liquid assets totaling $276,438,342 to cover certain derivatives contracts and delayed delivery securities. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The dates shown on debt obligations are the original maturity dates. Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which consider such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Short-term securities with remaining maturities of 60 days or less may be valued at amortized cost, which approximates fair value and are classified as Level 2 securities. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Stripped securities: The fund may invest in stripped securities which represent a participation in securities that may be structured in classes with rights to receive different portions of the interest and principal. Interest-only securities receive all of the interest and principal-only securities receive all of the principal. If the interest-only securities experience greater than anticipated prepayments of principal, the fund may fail to recoup fully its initial investment in these securities. Conversely, principal-only securities increase in value if prepayments are greater than anticipated and decline if prepayments are slower than anticipated. The fair value of these securities is highly sensitive to changes in interest rates. Options contracts: The fund used options contracts to hedge duration and convexity, to isolate prepayment risk, to gain exposure to interest rates, to hedge against changes in values of securities it owns, owned or expects to own, to hedge prepayment risk, to generate additional income for the portfolio, to enhance the return on a security owned, to enhance the return on securities owned and to manage downside risks. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. OTC traded options are valued using prices supplied by dealers. Forward premium swap options contracts include premiums that do not settle until the expiration date of the contract. The delayed settlement of the premiums are factored into the daily valuation of the option contracts. For the fund's average contract amount on options contracts, see the appropriate table at the end of these footnotes. Futures contracts: The fund used futures contracts to manage exposure to market risk, to hedge prepayment risk, to hedge interest rate risk, to gain exposure to interest rates and to equitize cash. The potential risk to the fund is that the change in value of futures contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchange’s clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as “variation margin”. For the fund's average number of futures contracts, see the appropriate table at the end of these footnotes. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts were used to hedge foreign exchange risk and to gain exposure on currency. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The fair value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in fair value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. For the fund's average contract amount on forward currency contracts, see the appropriate table at the end of these footnotes. Interest rate swap contracts: The fund entered into OTC and/or centrally cleared interest rate swap contracts, which are arrangements between two parties to exchange cash flows based on a notional principal amount, to hedge interest rate risk, to gain exposure on interest rates and to hedge prepayment risk. An OTC and centrally cleared interest rate swap can be purchased or sold with an upfront premium. For OTC interest rate swap contracts, an upfront payment received by the fund is recorded as a liability on the fund's books. An upfront payment made by the fund is recorded as an asset on the fund's books. OTC and centrally cleared interest rate swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers. Any change is recorded as an unrealized gain or loss on OTC interest rate swaps. Daily fluctuations in the value of centrally cleared interest rate swaps are recorded as unrealized gain or loss. Payments, including upfront premiums, received or made are recorded as realized gains or losses at the closing of the contract. Certain OTC and centrally cleared interest rate swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or if the counterparty defaults, in the case of OTC interest rate contracts, or the central clearing agency or a clearing member defaults, in the case of centrally cleared interest rate swap contracts, on its respective obligation to perform under the contract. The fund’s maximum risk of loss from counterparty risk or central clearing risk is the fair value of the contract. This risk may be mitigated for OTC interest rate swap contracts by having a master netting arrangement between the fund and the counterparty and for centrally cleared interest rate swap contracts through the daily exchange of variation margin. There is minimal counterparty risk with respect to centrally cleared interest rate swap contracts due to the clearinghouse guarantee fund and other resources that are available in the event of a clearing member default. For the fund's average notional amount on interest rate swap contracts, see the appropriate table at the end of these footnotes. Total return swap contracts: The fund entered into OTC total return swap contracts, which are arrangements to exchange a market linked return for a periodic payment, both based on a notional principal amount, to hedge sector exposure, to manage exposure to specific sectors or industries, to gain exposure to specific markets or countries and to gain exposure to specific sectors or industries. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. OTC total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain OTC total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. For the fund's average notional amount on OTC total return swap contracts, see the appropriate table at the end of these footnotes. Credit default contracts: The fund entered into OTC and/or centrally cleared credit default contracts to hedge credit risk, to hedge market risk and to gain exposure on individual names and/or baskets of securities. In OTC and centrally cleared credit default contracts, the protection buyer typically makes an upfront payment and a periodic stream of payments to a counterparty, the protection seller, in exchange for the right to receive a contingent payment upon the occurrence of a credit event on the reference obligation or all other equally ranked obligations of the reference entity. Credit events are contract specific but may include bankruptcy, failure to pay, restructuring and obligation acceleration. For OTC credit default contracts, an upfront payment received by the fund is recorded as a liability on the fund’s books. An upfront payment made by the fund is recorded as an asset on the fund’s books. Periodic payments received or paid by the fund for OTC and centrally cleared credit default contracts are recorded as realized gains or losses at the close of the contract. Centrally cleared credit default contracts provide the same rights to the protection buyer and seller except the payments between parties are settled through a central clearing agent through variation margin payments. The OTC and centrally cleared credit default contracts are marked to market daily based upon quotations from an independent pricing service or market makers. Any change in value of OTC credit default contracts is recorded as an unrealized gain or loss. Daily fluctuations in the value of centrally cleared credit default contracts are recorded as unrealized gain or loss. Upon the occurrence of a credit event, the difference between the par value and fair value of the reference obligation, net of any proportional amount of the upfront payment, is recorded as a realized gain or loss. In addition to bearing the risk that the credit event will occur, the fund could be exposed to market risk due to unfavorable changes in interest rates or in the price of the underlying security or index or the possibility that the fund may be unable to close out its position at the same time or at the same price as if it had purchased the underlying reference obligations. In certain circumstances, the fund may enter into offsetting OTC and centrally cleared credit default contracts which would mitigate its risk of loss. The fund’s maximum risk of loss from counterparty risk, either as the protection seller or as the protection buyer, is the fair value of the contract. This risk may be mitigated for OTC credit default contracts by having a master netting arrangement between the fund and the counterparty and for centrally cleared credit default contracts through the daily exchange of variation margin. Counterparty risk is further mitigated with respect to centrally cleared credit default swap contracts due to the clearinghouse guarantee fund and other resources that are available in the event of a clearing member default. Where the fund is a seller of protection, the maximum potential amount of future payments the fund may be required to make is equal to the notional amount. For the fund's average notional amount on credit default contracts, see the appropriate table at the end of these footnotes. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral posted to the fund which cannot be sold or repledged totaled $82,579 at the close of the reporting period. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $317,752 on open derivative contracts subject to the Master Agreements. Collateral posted by the fund for these agreements totaled $453,788. TBA purchase commitments: The fund may enter into TBA commitments to purchase securities for a fixed unit price at a future date beyond customary settlement time. Although the unit price has been established, the principal value has not been finalized. However, it is anticipated that the amount of the commitments will not significantly differ from the principal amount. The fund holds, and maintains until settlement date, cash or high-grade debt obligations in an amount sufficient to meet the purchase price, or the fund may enter into offsetting contracts for the forward sale of other securities it owns. Income on the securities will not be earned until settlement date. TBA purchase commitments may be considered securities themselves, and involve a risk of loss if the value of the security to be purchased declines prior to the settlement date, which risk is in addition to the risk of decline in the value of the fund’s other assets. Unsettled TBA purchase commitments are valued at their fair value, according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in fair value is recorded by the fund as an unrealized gain or loss. Based on market circumstances, Putnam Management will determine whether to take delivery of the underlying securities to dispose of the TBA commitments prior to settlement. TBA sale commitments: The fund may enter into TBA sale commitments to hedge its portfolio positions or to sell mortgage-backed securities it owns under delayed delivery arrangements. Proceeds of TBA sale commitments are not received until the contractual settlement date. During the time a TBA sale commitment is outstanding, equivalent deliverable securities, or an offsetting TBA purchase commitment deliverable on or before the sale commitment date, are held as “cover” for the transaction. Unsettled TBA sale commitments are valued at their fair value, according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in fair value is recorded by the fund as an unrealized gain or loss. If the TBA sale commitment is closed through the acquisition of an offsetting TBA purchase commitment, the fund realizes a gain or loss. If the fund delivers securities under the commitment, the fund realizes a gain or a loss from the sale of the securities based upon the unit price established at the date the commitment was entered into. Based on market circumstances, Putnam Management will determine whether to deliver the underlying securities to dispose of the TBA commitments prior to settlement. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks *: Basic materials $9,562,861 $4,228,267 $— Capital goods 10,122,937 3,143,442 — Communication services 7,001,471 2,262,896 — Conglomerates 3,511,833 792,037 — Consumer cyclicals 23,819,639 6,049,882 — Consumer staples 11,300,638 5,099,229 1,419 Energy 15,602,019 3,254,188 — Financials 28,746,613 11,766,793 — Health care 21,560,516 4,677,308 — Technology 32,203,770 2,998,657 — Transportation 3,413,051 1,291,373 — Utilities and power 4,509,253 2,001,909 — Total common stocks Convertible bonds and notes — 75,075 — Convertible preferred stocks 72,017 116,992 — Corporate bonds and notes — 135,085,418 — Foreign government and agency bonds and notes — 6,157,028 Investment companies 4,034,301 — — Mortgage-backed securities — 29,744,059 — Municipal bonds and notes — 174,190 — Preferred stocks 107,896 389,039 — Senior loans — 747,614 — U.S. Government and agency mortgage obligations — 123,901,486 — Warrants — 1,101 — Short-term investments 128,057,203 37,044,314 — Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $(99,744) $— Futures contracts (3,345,242) — — TBA sale commitments — (994,219) — Interest rate swap contracts — (253,375) — Total return swap contracts — 66,345 — Credit default contracts — 2,647,808 — Totals by level $— * Common stock classifications are presented at the sector level, which may differ from the fund's portfolio presentation. At the start and close of the reporting period, Level 3 investments in securities were not considered a significant portion of the fund's portfolio. Fair Value of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Fair value Fair value Credit contracts $2,666,829 $19,021 Foreign exchange contracts 978,841 1,078,585 Equity contracts 1,436,122 3,680,524 Interest rate contracts 440,210 1,726,979 Total The volume of activity for the reporting period for any derivative type that was held at the close of the period is listed below and was as follows based on an average of the holdings of that derivative at the end of each fiscal quarter in the reporting period: Futures contracts (number of contracts) Forward currency contracts (contract amount) Centrally cleared interest rate swap contracts (notional) OTC total return swap contracts (notional) OTC credit default contracts (notional) Centrally cleared credit default contracts (notional) Warrants (number of warrants) For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Asset Allocation Funds By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: February 27, 2014 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: February 27, 2014 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: February 27, 2014
